     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 1 of 136 PageID #:
                                       17873                                        289



07:58:18    1                  IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
            2                           MARSHALL DIVISION

            3
                GREE, INC.,                      )(     CIVIL ACTION NOS.
            4                                    )(     2:19-CV-70-JRG-RSP
                    PLAINTIFFS,                  )(     2:19-CV-71-JRG-RSP
            5                                    )(
                    VS.                          )(
            6                                    )(     MARSHALL, TEXAS
                SUPERCELL OY,                    )(     SEPTEMBER 11, 2020
            7                                    )(     8:30 A.M.
                    DEFENDANTS.                  )(
            8

            9                       TRANSCRIPT OF JURY TRIAL

           10                       VOLUME 3 - MORNING SESSION

           11             BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

           12                   UNITED STATES CHIEF DISTRICT JUDGE

           13

           14   APPEARANCES:

           15

           16   FOR THE PLAINTIFFS:

           17

           18   MR STEVEN D. MOORE
                KILPATRICK TOWNSEND & STOCKTON LLP
           19   Two Embarcadero Center, Suite 1900
                San Francisco, CA 94111
           20

           21   MS. TAYLOR HIGGINS LUDLAM
                KILPATRICK TOWNSEND & STOCKTON LLP
           22   4208 Six Forks Road
                Raleigh, NC 27609
           23

           24

           25
Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 2 of 136 PageID #:
                                  17874                                        290



     1   FOR THE PLAINTIFF:

     2

     3   MR. ALTON L. ABSHER III
         KILPATRICK TOWNSEND & STOCKTON LLP
     4   1001 West Fourth Street
         Winston-Salem, NC 27101
     5

     6   MR. MICHAEL T. MORLOCK
         KILPATRICK TOWNSEND & STOCKTON LLP
     7   1100 Peachtree Street, NE
         Suite 2800
     8   Atlanta, GA 30309

     9
         MS. TAYLOR J. PFINGST
    10   KILPATRICK TOWNSEND & STOCKTON LLP
         Two Embarcadero Center, Suite 1900
    11   San Francisco, CA 94111

    12
         MS. MELISSA R. SMITH
    13   GILLAM & SMITH, LLP
         303 South Washington Avenue
    14   Marshall, TX 75670

    15

    16   FOR THE DEFENDANT:

    17

    18   MR. MICHAEL J. SACKSTEDER
         MR. BRYAN A. KOHM
    19   MR. CHRISTOPHER L. LARSON
         MS. SHANNON E. TURNER
    20   FENWICK & WEST LLP
         555 California Street, 12th Floor
    21   San Francisco, CA 94104

    22
         MR. GEOFFREY R. MILLER
    23   FENWICK & WEST LLP
         902 Broadway, Suite 14
    24   New York, NY 10010

    25
Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 3 of 136 PageID #:
                                  17875                                        291



     1   FOR THE DEFENDANT:

     2
         MS. JESSICA M. KAEMPF
     3   MR. JONATHAN T. MCMICHAEL
         FENWICK & WEST LLP
     4   1191 Second Ave., 10th Floor
         Seattle, WA 98101
     5

     6   MR. DERON DACUS
         THE DACUS FIRM, P.C.
     7   821 ESE Loop 323, Suite 430
         Tyler, TX 75701
     8

     9

    10

    11

    12   COURT REPORTER:       Ms. Shelly Holmes, CSR, TCRR
                               Official Court Reporter
    13                         United States District Court
                               Eastern District of Texas
    14                         Marshall Division
                               100 E. Houston
    15                         Marshall, Texas 75670
                               (903) 923-7464
    16

    17
         (Proceedings recorded by mechanical stenography, transcript
    18   produced on a CAT system.)

    19

    20

    21

    22

    23

    24

    25
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 4 of 136 PageID #:
                                       17876                                        292



08:26:10    1                       P R O C E E D I N G S

08:30:29    2           (Jury out.)

08:30:29    3           COURT SECURITY OFFICER:        All rise.

08:30:35    4           THE COURT:     Be seated, please.

08:30:36    5           Are the parties prepared to read into the record

08:30:43    6   those items from the list of pre-admitted exhibits that

08:30:46    7   were used during yesterday's portion of the trial?

08:30:49    8           MS. LUDLAM:     Yes, Your Honor.

08:30:49    9           THE COURT:     Please go to the podium and proceed.

08:31:02   10           MS. LUDLAM:     Plaintiff's identification of

08:31:05   11   admitted exhibits are PTX-1, PTX-2, PTX-3, PTX-4, PTX-5,

08:31:17   12   PTX-139, PTX-142, and PTX-163.

08:31:26   13           THE COURT:     All right.     Is there any objection to

08:31:30   14   that rendition, from the Defendant?

08:31:35   15           MR. DACUS:     No, Your Honor.

08:31:36   16           THE COURT:     All right.     Does Defendant have a

08:31:38   17   similar rendition to offer?

08:31:40   18           MR. DACUS:     I don't think we have any exhibits,

08:31:42   19   Your Honor, thank you.

08:31:42   20           THE COURT:     All right.     Mr. Moore, if you'd like

08:31:49   21   to return to the podium and get prepared to continue your

08:31:52   22   direct examination.

08:31:53   23           I see Dr. Akl is back on the witness stand, and I

08:31:55   24   remind the witness he remains under oath.          When you're

08:31:58   25   ready and in position, we'll bring in the jury.
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 5 of 136 PageID #:
                                       17877                                        293



08:32:19    1               All right.   Let's bring in the jury.

08:32:21    2               COURT SECURITY OFFICER:    All rise.

08:32:30    3               (Jury in.)

08:33:09    4               THE COURT:   Good morning, ladies and gentlemen.

08:33:10    5   Please be seated.

08:33:10    6               We will continue with the direct examination of

08:33:14    7   Dr. Robert Akl by the Plaintiff.

08:33:16    8               And, Mr. Moore, you may proceed with the remainder

08:33:20    9   of your direct examination.

08:33:21   10               MR. MOORE:   Good morning, Your Honor.      And thank

08:33:23   11   you very much.

08:33:23   12    ROBERT AKL, PH.D., PLAINTIFF'S WITNESS, PREVIOUSLY SWORN

08:33:23   13                      DIRECT EXAMINATION CONTINUED

08:33:24   14   BY MR. MOORE:

08:33:24   15   Q.   Good morning, Dr. Akl.

08:33:25   16   A.   Good morning.

08:33:25   17   Q.   Good morning.

08:33:27   18               When we left off yesterday, Dr. Akl, I think you

08:33:30   19   had just described the three Supercell games that you

08:33:33   20   analyzed for infringement in this case; is that correct?

08:33:36   21   A.   Yes.

08:33:37   22   Q.   Okay.    Now, I'd like to turn to your infringement

08:33:39   23   analysis.

08:33:40   24               Before we get to the claims, could you please

08:33:44   25   explain to the jury your opinion about how Supercell itself
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 6 of 136 PageID #:
                                       17878                                        294



08:33:52    1   performs the infringement of the five patents in question

08:33:55    2   here?

08:33:55    3   A.   So Supercell directly infringes by running the games on

08:34:06    4   their servers.   Supercell has two servers, one on the East

08:34:11    5   Coast and one on the West Coast.       One, I believe, in Oregon

08:34:15    6   and one in Virginia.

08:34:17    7            Supercell infringes by having the servers also

08:34:22    8   communicate with the phones, and the phones running the

08:34:26    9   games.   So the Supercell game system includes both the

08:34:31   10   servers and the games running on the phones which have to

08:34:35   11   be connected to the server to play.

08:34:37   12   Q.   And please remind us, how does a user -- what does a

08:34:42   13   user have to do in order to play one of the Supercell

08:34:45   14   games?

08:34:45   15   A.   So the user first has to download the games, and the

08:34:49   16   games are available on the Apple App Store, if you have an

08:34:56   17   iPhone, and they're available on the Google Play Store if

08:35:01   18   they have an Android phone.

08:35:03   19            They need to have an Internet connection to

08:35:05   20   download the game, and they need to have an Internet

08:35:08   21   connection to play the game where the game -- where their

08:35:12   22   phone has to be connected to the Supercell servers.

08:35:14   23   Q.   And when the player is done playing and logs off the

08:35:19   24   game or turns off the phone, what happens to all the data

08:35:22   25   about the progress that the -- that the user has made in
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 7 of 136 PageID #:
                                       17879                                        295



08:35:24    1   the game?

08:35:24    2   A.   It's all saved on the Supercell servers.

08:35:28    3   Q.   How do you know that?

08:35:29    4   A.   Because when you launch the game again, it will

08:35:34    5   communicate with the server, and if you delete the game and

08:35:38    6   re-download it or if you get a new phone and download the

08:35:43    7   game on a new phone, it will connect with the server, and

08:35:47    8   it will download your progress, and you pick up where you

08:35:50    9   left off.

08:35:51   10   Q.   Okay.    Now, have you seen documents or testimony in

08:35:55   11   this case that talks about Supercell's servers?

08:35:58   12   A.   Yes.

08:36:00   13   Q.   All right.

08:36:03   14               MR. MOORE:   Mr. Groat, would you please pull up

08:36:06   15   Plaintiff's Exhibit 111?       And if you could please blow up

08:36:15   16   the top part of the page.

08:36:16   17   Q.   (By Mr. Moore)      What is Plaintiff's Exhibit 111?

08:36:18   18   A.   This is a declaration from Supercell's legal counsel

08:36:26   19   Hannu Partanen.

08:36:28   20   Q.   And what is the subject of -- or -- or -- I'm sorry,

08:36:32   21   let me strike that.

08:36:33   22               To whom did Mr. Partanen make this declaration?

08:36:36   23   A.   To the Tokyo District Court.

08:36:40   24   Q.   And do you see at the upper right-hand corner the --

08:36:44   25   the heading that says Declaration re?         How is that relevant
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 8 of 136 PageID #:
                                       17880                                        296



08:36:49    1   to your testimony about the servers?

08:36:50    2   A.   If we actually go to the -- so this declaration is two

08:36:53    3   pages, and it's numbered paragraphs.        If we go to the next

08:36:58    4   page, Paragraphs 10, 11, and 12 are relevant to my opinion

08:37:04    5   here.

08:37:04    6   Q.   All right.

08:37:05    7               MR. MOORE:   Could you please blow -- blow those up

08:37:08    8   for me, Mr. Groat?       Thank you.

08:37:10    9   Q.   (By Mr. Moore)      And how are these paragraphs of

08:37:14   10   Mr. Partanen's declaration relevant to your opinions in

08:37:17   11   this case?

08:37:17   12   A.   So he testified that Supercell utilizes the Amazon Web

08:37:25   13   Services Cloud servers, and Supercell's AWS accounts are

08:37:29   14   owned and in the name of Supercell Oy.         And each server

08:37:34   15   owned in the name of Supercell Oy is located in the United

08:37:38   16   States and Europe.       In the United States, they're Amazon

08:37:43   17   AWS East and West, and in Europe and Frankfurt.

08:37:47   18   Q.   And, again, who is Mr. Partanen?

08:37:51   19   A.   He is Supercell's legal counsel.       It's on the first

08:37:53   20   page.

08:37:53   21   Q.   And this is a statement he made to the Court in Japan;

08:37:56   22   is that right?

08:37:56   23   A.   Yes.

08:37:57   24   Q.   Okay.    Now, have you also seen any --

08:38:00   25               MR. MOORE:   You may take that down.      Thank you.
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 9 of 136 PageID #:
                                       17881                                        297



08:38:02    1   Q.   (By Mr. Moore)    Have you seen any testimony from any of

08:38:04    2   Supercell's representatives about the location of their

08:38:08    3   servers?

08:38:08    4   A.   Yes.

08:38:12    5   Q.   And what do you understand from the testimony you

08:38:14    6   reviewed from Supercell's representatives in terms of where

08:38:18    7   their servers are located?

08:38:19    8   A.   They're located in Virginia and Oregon, I believe,

08:38:25    9   according to Ostler's deposition.

08:38:27   10   Q.   Okay.    And why is that relevant to your infringement

08:38:30   11   analysis in this case?

08:38:31   12   A.   Because they need to be in the United States.          They

08:38:34   13   need to be owned and operated by Supercell for direct

08:38:40   14   infringement, which they are.

08:38:41   15   Q.   Okay.    So the -- the conduct of Supercell must have

08:38:44   16   taken place in the United States for there to be

08:38:46   17   infringement of a U.S. patent; is that correct?

08:38:48   18   A.   Yes, this is my understanding of legal principles.

08:38:51   19   Q.   All right.    And did you find that to be true in this

08:38:53   20   case for Supercell's infringement of all five of the

08:38:56   21   patents here?

08:38:56   22   A.   Yes.

08:38:58   23   Q.   Thank you.

08:39:00   24               Let's move on to the first of the five patents.

08:39:03   25   And please remind us -- reorient us to which patent we're
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 10 of 136 PageID #:
                                       17882                                         298



08:39:07    1   going to be talking about here.

08:39:08    2   A.   So the first thing we're going to be going through is

08:39:11    3   Supercell's direct infringement of Claim 2 of the '594

08:39:20    4   template patent through Clash of Clans.

08:39:22    5   Q.   All right.   Now, you said this yesterday, but to remind

08:39:24    6   us, what type of a claim is Claim 2?

08:39:27    7   A.   Go to the next slide.

08:39:30    8   Q.   Sure.

08:39:31    9              MR. MOORE:   Yes, thank you.

08:39:32   10   A.   So Claim 2 is a dependent claim because the first part

08:39:36   11   of Claim 2 says, the method according to Claim 1.            So

08:39:40   12   because it's a dependent claim, I have to look at Claim 2

08:39:44   13   and all the elements of Claim 1.

08:39:47   14   Q.   (By Mr. Moore)     And what do you have to show in order

08:39:49   15   for this jury to conclude that Supercell has infringed

08:39:52   16   Claim 2?

08:39:53   17   A.   We have to -- or I have to do the analysis of every

08:39:58   18   single limitation or element of Claim 1 and Claim 2.

08:40:04   19   Q.   All right.   And do you have a black binder in front of

08:40:07   20   you, Dr. Akl?

08:40:08   21   A.   I do.

08:40:09   22   Q.   Okay.   Because while we're showing the claim language

08:40:12   23   here, I'm going to be showing you other slides.            If you

08:40:15   24   need to look at the claims, I would point you to that --

08:40:20   25   that binder which contains all the patents.
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 11 of 136 PageID #:
                                       17883                                         299



08:40:23    1            All right.    Then let's proceed with the analysis.

08:40:29    2            What did you do in order to determine that

08:40:32    3   Supercell infringed Claim 2 of the '594 patent?

08:40:35    4   A.   So, first, I looked at the games, I've played the

08:40:42    5   games, I looked at documents, and I looked at the source

08:40:45    6   code that tells me how the games operate.

08:40:47    7   Q.   All right.   Well, let's start with the first piece of

08:40:53    8   the claim.     And what are we starting with here?

08:40:55    9   A.   So the -- the first part of the claim is called the

08:40:59   10   preamble.     So this is one -- the first part of Claim 1

08:41:03   11   which says:     A method for controlling a computer that is

08:41:08   12   provided with a storage unit configured to store game

08:41:13   13   contents arranged within a game space.

08:41:15   14   Q.   And to prove that Supercell directly infringes Claim 2,

08:41:20   15   what do you have to show regarding the method that's

08:41:23   16   specified here?

08:41:24   17   A.   I need to show that there is a method for controlling a

08:41:29   18   computer.     And the computer are the Supercell servers, and

08:41:32   19   the phones that are running the Supercell games.            And they

08:41:38   20   need to have a storage unit that's configured to store game

08:41:43   21   contents.     So we'll see the games playing.        There is

08:41:46   22   storage on the servers.      There is storage on the phones,

08:41:50   23   which will store the game content within the game space.

08:41:55   24            So for this element and every element, I will show

08:41:58   25   a screenshot.     Sometimes I'll show a video.        And this is
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 12 of 136 PageID #:
                                       17884                                         300



08:42:01    1   how we're -- I'm going to walk through the infringement.

08:42:03    2   Q.   Okay.    Well then, how does Supercell control a computer

08:42:07    3   that's provided with a storage unit configured to store

08:42:09    4   game contents arranged within a game space using Clash of

08:42:15    5   Clans?

08:42:15    6   A.   So through the source code.       Supercell's source code

08:42:17    7   for the games running on the servers and the servers

08:42:19    8   communicating with the phones and the phones also running

08:42:22    9   the Supercell games infringe the preamble.

08:42:30   10   Q.   All right.

08:42:31   11              MR. MOORE:   If we can go to the next slide,

08:42:33   12   please.      My control seems to be not working.       All right.

08:42:36   13   Thank you.

08:42:36   14   Q.   (By Mr. Moore)     What are you illustrating here on this

08:42:38   15   slide?

08:42:38   16   A.   So we are looking at Clash of Clans.         So the game

08:42:44   17   content is -- is all of what you see here, which are the

08:42:46   18   buildings, the troops, the walls that you place on a game

08:42:55   19   space.

08:42:55   20              So the game space is the green background.          That's

08:42:58   21   the game space.      And this is the game running on the phone.

08:43:02   22   The phones have storage.      The game also runs on the

08:43:06   23   servers.      The servers have storage.     And so this will show

08:43:10   24   that there is infringement of the preamble of Claim 1.

08:43:18   25   Q.   All right.
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 13 of 136 PageID #:
                                       17885                                         301



08:43:21    1               MR. MOORE:    If you go to the next slide, please.

08:43:23    2   Thank you.     Hold it there, please.

08:43:25    3   Q.   (By Mr. Moore)      Now, what does this shot -- slide show,

08:43:28    4   which has listed on it PTX-163?

08:43:30    5   A.   So I played the games myself, and the videos are of me

08:43:35    6   playing the games.        So this is my hand holding a phone and

08:43:39    7   playing the game.        This is the lower part of the screen.

08:43:43    8   And the top part of the screen is just the recording of the

08:43:48    9   screen, because sometimes I'm going to be using my right

08:43:51   10   hand to do touch operations which will block some view from

08:43:56   11   the phone.     But on the top part, you'll see exactly what

08:43:59   12   the phone sees.

08:44:00   13               So they're both identical, just one is a view of

08:44:04   14   me playing the phone, and one is just the view of the phone

08:44:07   15   alone, the recording.

08:44:09   16   Q.   And what type of phones did you play these games on?

08:44:12   17   A.   I played them on an Android -- I believe Samsung

08:44:18   18   phone -- and an Apple iPhone.

08:44:21   19   Q.   Okay.    And do you recognize what I'm holding up as

08:44:24   20   PTX-654 and 655?

08:44:25   21   A.   Yes.    These are the two phones that I asked counsel to

08:44:28   22   get so I can play the games on.

08:44:31   23   Q.   All right.    Thank you.

08:44:39   24               Now, let me make sure I understand what you're

08:44:41   25   recording on the video.        The bottom part is just a camera
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 14 of 136 PageID #:
                                       17886                                         302



08:44:45    1   shooting you and your hand playing the game.

08:44:47    2   A.   Yes.    The camera was above me.     I was holding the phone

08:44:54    3   on the table, and there was a photographer videotaping me

08:44:57    4   playing the game.

08:44:58    5   Q.   And how does the top image capture?

08:45:00    6   A.   So you'll see a cord coming out of the phone and the

08:45:05    7   phone -- and this is for the audio -- and the phones also

08:45:06    8   have a capability to record a video.         So in both cases, I

08:45:09    9   recorded the phone, me, as I was playing it, while I was

08:45:13   10   being recorded playing the phone.

08:45:15   11   Q.   All right.    And so, are the -- do the images and the

08:45:22   12   movement of the game match between the two?

08:45:24   13   A.   Yes, they're supposed to.

08:45:25   14   Q.   All right.    Let's go ahead and run this.        And I think

08:45:29   15   we don't have the sound; is that right?

08:45:29   16   A.   Yes, we don't need the sound.       I can narrate what's

08:45:29   17   happening.

08:45:29   18   Q.   All right.    So let's do that, please.       What is

08:45:30   19   happening here?

08:45:30   20   A.   Yes.    So this is just showing for the Claim 1, the

08:45:36   21   preamble, I'm just moving around the game, showing the game

08:45:40   22   content, which are the buildings, the towers.           You see some

08:45:46   23   bats flying or some dragons flying.         So this is -- these

08:45:50   24   are all game content, and the green area is the game area.

08:45:54   25               So satisfying the claim language.
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 15 of 136 PageID #:
                                       17887                                         303



08:45:57    1   Q.   Okay.    And could you give us an example of -- for

08:46:00    2   example, what's shown here on the -- on the screen?              What

08:46:03    3   type of building is that?

08:46:04    4   A.   Yes.    So this is an example.     This is called a bomb

08:46:11    5   tower.      You can click or select any building, and it gives

08:46:14    6   you statistics on those buildings.         And in this example,

08:46:17    7   this is a tower that can provide defense to your city.

08:46:22    8   Q.   So what conclusion did you reach regarding Supercell's

08:46:24    9   direct infringement of the preamble of Claim 1?

08:46:27   10   A.   That Supercell directly infringes the preamble of

08:46:31   11   Claim 1.

08:46:32   12   Q.   All right.    And what have we done here to note that?

08:46:35   13   A.   So I put a checkmark.     And as we walk through each

08:46:39   14   element, I'm going to put a checkmark for each element we

08:46:43   15   cover, and highlight the next element we're going to walk

08:46:46   16   through.

08:46:46   17   Q.   All right.    Let's go to that next element.        What does

08:46:49   18   Element 1a require?

08:46:50   19   A.   Element 1a requires first positions of the game

08:46:56   20   contents within the game space.

08:46:59   21   Q.   And how does Supercell directly infringe with Clash of

08:47:05   22   Clans for that claim element?

08:47:06   23   A.   So the first position is what we already saw, which is

08:47:11   24   just the first position of all the buildings.           So the

08:47:18   25   location of all the buildings and the towers and the walls
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 16 of 136 PageID #:
                                       17888                                         304



08:47:20    1   would constitute a first position of game content within

08:47:24    2   the game space.

08:47:25    3   Q.   And do you have a videoclip that illustrates this claim

08:47:28    4   element?

08:47:28    5   A.   Yes.

08:47:30    6               MR. MOORE:   And we're showing for the record

08:47:32    7   Plaintiff's Exhibit 164.       Please run that.

08:47:36    8   Q.   (By Mr. Moore)      And explain what is shown in the clip?

08:47:38    9   A.   So, again, very similar to what was shown before, I'm

08:47:42   10   going to walk around, and I can click on the area, and so

08:47:48   11   the -- the -- what we're seeing here is the editor.

08:47:53   12               So you can lay all the buildings on the green

08:47:56   13   background, and you can go into the editor.           You can move

08:48:00   14   them around.      You can save.   But to meet the first

08:48:02   15   limitation, you just need to have them in one place.

08:48:06   16   That's the first position.

08:48:07   17   Q.   All right.

08:48:08   18               MR. MOORE:   Could you run that short clip again?

08:48:10   19   Q.   (By Mr. Moore)      And explain what the button is that you

08:48:12   20   pressed there?

08:48:12   21   A.   So the button on the left says active village, and then

08:48:22   22   you can basically just go to your editor to the village

08:48:26   23   that you have active.

08:48:27   24               And as we'll see, you can have multiple copies or

08:48:30   25   templates.     So this is just the active village is our first
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 17 of 136 PageID #:
                                       17889                                         305



08:48:34    1   position.

08:48:34    2   Q.   And so a player can have multiple different layouts

08:48:40    3   saved; is that right?

08:48:41    4   A.   Yes.

08:48:42    5   Q.   Okay.    Thank you.

08:48:44    6               All right.   So what is your conclusion regarding

08:48:49    7   Claim 1, Element a.

08:48:50    8   A.   That it's infringed by Supercell.

08:48:52    9   Q.   Now, let's look at Claim 1, Element b.         What does this

08:48:56   10   element involve?

08:48:57   11   A.   For Element b we need:      And a template defining second

08:49:07   12   positions of one or more of the game contents.

08:49:09   13   Q.   And did the Court give any interpretations or claim

08:49:13   14   constructions for this particular element?

08:49:15   15   A.   Yes.    So the Court defined two terms for us, and I have

08:49:21   16   to abide by the definitions from the Court.

08:49:24   17   Q.   And did you do that in your analysis in this case?

08:49:27   18   A.   Yes.

08:49:27   19   Q.   Could you please review with the jury what the Court's

08:49:30   20   constructions say?

08:49:31   21   A.   So the claim has two terms that are defined by the

08:49:37   22   Court.      The first is the word "template."      And the Court

08:49:39   23   gave the definition that template means data structure

08:49:44   24   storing a pattern.       And the second part of the claim the

08:49:50   25   Court gave a definition that, defining a second position
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 18 of 136 PageID #:
                                       17890                                         306



08:49:54    1   for each of one or more of the game contents.

08:50:00    2   Q.   And how does Clash of Clans -- how does Supercell

08:50:06    3   controlling Clash of Clans meet this claim element as the

08:50:09    4   Court has construed it?

08:50:10    5   A.   So data structure is something you use in computer

08:50:13    6   science to store variables.       It's a way of storing

08:50:16    7   information in a computer program.         So the data structure

08:50:18    8   itself, I look at the source code to see that those

08:50:22    9   buildings are stored in data structures.

08:50:24   10               For the second position, I will demonstrate both I

08:50:29   11   can see it in the source code, but I can also demonstrate

08:50:32   12   it visually by moving the buildings.          And I will do that

08:50:35   13   and then store the second location that will meet the claim

08:50:40   14   language.

08:50:40   15   Q.   Okay.    And do you have a videoclip that you'd like to

08:50:45   16   use to illustrate that?

08:50:46   17   A.   Yes.

08:50:47   18               MR. MOORE:   Please -- if we could please play the

08:50:51   19   clip.

08:50:51   20   Q.   (By Mr. Moore)      And if we can explain what we're seeing

08:50:54   21   here on Plaintiff's Exhibit 164?

08:50:55   22   A.   So what I will do is I zoom in, I pinch the Zoom, I can

08:51:00   23   select the building, and I can move the building.            And so

08:51:03   24   you saw me just move one building, and then I can save.               It

08:51:07   25   asks me if I want to save.       I say yes.     And so this is an
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 19 of 136 PageID #:
                                       17891                                         307



08:51:11    1   example.     And now it's saved.     So now we have a template

08:51:15    2   with a second position.

08:51:16    3               Now, in this case, I just moved one building, but

08:51:19    4   you can move any number of buildings.         You can move, you

08:51:22    5   know, two or three.     And the movement of those buildings

08:51:24    6   are saved in a data structure in the source code.

08:51:28    7   Q.   And when you click to save where you had moved this

08:51:32    8   gold storage building from one place to the other, where is

08:51:36    9   that shown here in the layout editor menu?           Which -- which

08:51:41   10   layout will that be in?

08:51:43   11   A.   It's still in my active village layout.          So I haven't

08:51:48   12   changed from the current active village layout.

08:51:51   13   Q.   You just made an edit to your existing active layout?

08:51:55   14   A.   Yes.    I created a second position by moving a building.

08:51:57   15   Q.   Now, I'd like to show you another videoclip, this one

08:52:01   16   from Plaintiff's Exhibit -- oh, I'm sorry, I'm jumping

08:52:04   17   ahead a little bit.     That's fine.

08:52:07   18               So what is your conclusion about Claim Element b?

08:52:10   19   A.   That Supercell infringes Element b.

08:52:18   20   Q.   Now, let's go on to Claim 1, Element c and what does

08:52:25   21   this claim element require?

08:52:26   22   A.   And that progresses a game by arranging the game

08:52:30   23   contents within the game space based on a command by a

08:52:32   24   player, the method comprising.

08:52:34   25   Q.   How does Supercell infringe this element of Claim 1?
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 20 of 136 PageID #:
                                       17892                                         308



08:52:39    1   A.   So we need to determine that Supercell has a command by

08:52:47    2   a player.     So the user has to issue a command or there has

08:52:50    3   to be a command.      And looking at -- at the source code and

08:52:54    4   looking at the game, the user can set as active, and that's

08:52:59    5   the command that would meet the claim language.

08:53:02    6             MR. MOORE:    Let's go now to the next video that I

08:53:04    7   mentioned earlier, Plaintiff's Exhibit 166.           Could we

08:53:09    8   please play that video?

08:53:10    9   Q.   (By Mr. Moore)    And explain why this supports your view

08:53:12   10   on this element.

08:53:14   11   A.   So what we're looking at is now -- for example, I've

08:53:21   12   cleared the green space.      This is my area.       And then I can

08:53:24   13   go into my editor, I can select a template.           So I've

08:53:27   14   selected the one in the middle.        And I clicked set as

08:53:34   15   active.

08:53:34   16             And now the middle one says active village, while

08:53:37   17   before the one on the left was active village.            So I --

08:53:41   18   I've used the command set as active at the bottom to select

08:53:47   19   a template.     And that is one example of a command that

08:53:52   20   meets the claim language.

08:53:53   21   Q.   Okay.   All right.   So let me -- let me make sure this

08:53:56   22   is clear.

08:53:56   23             In this -- in your -- when you're playing the game

08:54:00   24   here, is it true that you had two layouts for your villages

08:54:04   25   that you could choose for, to use in the game?
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 21 of 136 PageID #:
                                       17893                                         309



08:54:06    1   A.   Yes.

08:54:07    2   Q.   The one on the left and the one in the center?

08:54:09    3   A.   Yes.

08:54:12    4   Q.   All right.     And how did you change from using the one

08:54:15    5   on the left to using the one in the center?

08:54:18    6   A.   So you can select any layout.       If that layout is not

08:54:23    7   your active village, I can click the set as active button

08:54:28    8   on the bottom row, and that is the command that makes

08:54:35    9   whatever template I select become my active village.

08:54:40   10   Q.   In this -- in this example, had you already created and

08:54:43   11   saved the layout in the middle that you then set as your

08:54:46   12   new active layout?

08:54:48   13   A.   Yes.

08:54:48   14   Q.   You'd already done that in the game?

08:54:50   15   A.   Yes.

08:54:51   16   Q.   Okay.    All right.   And so, what is your conclusion with

08:54:55   17   respect to Claim Element 1c?

08:54:59   18   A.   So it is met by the set as active.        It's also met by

08:55:09   19   copy layout.

08:55:09   20   Q.   All right.     And we'll -- we'll get into -- we'll get

08:55:11   21   into copy layout, as well.

08:55:12   22               Okay.   Well, let's move on to claim element -- the

08:55:19   23   last piece of Claim 1, which is Element d.

08:55:22   24               And what does this element require, Dr. Akl?

08:55:25   25   A.   When the template is applied to a pre-determined area
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 22 of 136 PageID #:
                                       17894                                         310



08:55:29    1   within the game space based on the command by the player,

08:55:34    2   moving, by the computer, the game contents arranged at the

08:55:40    3   first positions within the game space to second positions

08:55:44    4   of the game contents defined by the template within the

08:55:49    5   pre-determined area.

08:55:50    6   Q.   Okay.     That one is a bit of a mouthful, isn't it?

08:55:53    7   A.   It is.     But really all it means is that we're moving

08:55:57    8   from a first space or first location to a second location

08:56:02    9   by arranging the content and having two different

08:56:04   10   templates.

08:56:05   11   Q.   And how does having two different templates or -- well,

08:56:09   12   strike that.

08:56:09   13               By two different templates, are you referring in

08:56:12   14   your game example to the two layouts that you've previously

08:56:15   15   created and stored?

08:56:16   16   A.   Yes.     Or -- so we saw as we were walking through the

08:56:19   17   videos, we first had my initial layout, and this is your

08:56:23   18   first template.      And then I can move a building or move

08:56:28   19   multiple buildings, and I can create a second template.              I

08:56:31   20   can save that.

08:56:32   21               And if I can go in and I can set a second template

08:56:37   22   where the buildings are moved as my active or if I copy

08:56:43   23   into an empty slot -- or into any slot, really -- what I

08:56:51   24   originally had as a first position and then what I have as

08:56:54   25   a second position, that would meet the claim language of
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 23 of 136 PageID #:
                                       17895                                         311



08:56:57    1   you have a template applied to a pre-determined area.

08:57:01    2   That's your green background.        Within the game space.

08:57:05    3   That's the green stuff.      And the pre-determined area is

08:57:07    4   where you place the buildings.        By a command by the player,

08:57:12    5   like set as active or copy.       By the computer, you're using

08:57:15    6   your phone.     The game content arranged at the first

08:57:19    7   position.     This was the first template that we saw in

08:57:23    8   Element 1a.     To the second position.      This was the second

08:57:27    9   position that we saw in Element 1b.         Of the game content

08:57:31   10   defined by the template within the pre-determined area.

08:57:35   11   Q.   You mentioned that the computer -- one example of that

08:57:37   12   was your phone.     Are there other examples of what can be

08:57:41   13   the computer in this claim element?

08:57:42   14   A.   Yes.    The second would be the server, because

08:57:45   15   anything -- when a user moves anything on their phone, I've

08:57:49   16   looked at source code of how the phone communicates with

08:57:52   17   the server, and that information is also relayed to the

08:57:56   18   server, and the server saves the same information.            So the

08:57:59   19   template in the first position and the second position is

08:58:03   20   also saved on Supercell's servers.

08:58:06   21   Q.   Thank you.

08:58:06   22               Now, do you -- do you have a video that helps us

08:58:09   23   illustrate this longer claim element here?

08:58:11   24   A.   Yes.

08:58:12   25   Q.   All right.
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 24 of 136 PageID #:
                                       17896                                         312



08:58:12    1            MR. MOORE:    Let's look at that.       Could we play the

08:58:14    2   video off of Plaintiff's Exhibit 166, please?

08:58:16    3   Q.   (By Mr. Moore)    And please illustrate it for us.

08:58:21    4   A.   So here I am exiting the editor, and I'm showing you

08:58:27    5   the layout that I have.

08:58:32    6   Q.   Okay.

08:58:33    7   A.   So after -- so this is the last step.         So after I've

08:58:37    8   set it as active -- and when you exit, you've seen that

08:58:41    9   what used to be green or what used to be the first position

08:58:45   10   is now the -- the second position.         So the building has

08:58:48   11   moved.   That's enough to satisfy the claim language.

08:58:51   12   Q.   And which building are you talking about?

08:58:53   13   A.   So the -- the template that I selected where I moved

08:58:57   14   one building -- I believe it was up here --

08:59:00   15   Q.   Right.

08:59:00   16   A.   -- that I moved it a little bit.

08:59:03   17   Q.   All right.

08:59:04   18            MR. MOORE:    Can you play this video again,

08:59:08   19   Mr. Groat, so we can see it again?

08:59:10   20   A.   So all I needed to do was go back to my space and show

08:59:15   21   that now my space occupies the -- my green space occupies

08:59:19   22   the second template --

08:59:22   23   Q.   (By Mr. Moore) Okay.

08:59:22   24   A.   -- from where I had a first template.

08:59:25   25   Q.   Right.   And so is what you did here is move -- as an
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 25 of 136 PageID #:
                                       17897                                         313



08:59:27    1   example move that one building from your first layout and

08:59:32    2   then saved it as a new layout?

08:59:34    3   A.   I did.    And then I set it as active.

08:59:36    4   Q.   And, in your opinion, does doing that meet Claim

08:59:41    5   Element 1d?

08:59:42    6   A.   Yes.

08:59:42    7   Q.   All right.    Now, do you have another example of how

08:59:44    8   this claim element is met?

08:59:46    9   A.   Yes.

08:59:46   10   Q.   And what is that?

08:59:47   11   A.   So we can copy also, and we can walk through a video of

08:59:52   12   that.

08:59:53   13   Q.   All right.

08:59:53   14               MR. MOORE:   Let's show this from exhibit --

08:59:56   15   Plaintiff's Exhibit 165.       If you could run that video,

08:59:59   16   please.

09:00:03   17   Q.   (By Mr. Moore)      And -- and -- and illustrate it for us,

09:00:05   18   Dr. Akl.

09:00:06   19   A.   So I go into my editor, and I can hit copy, and I can

09:00:22   20   select the template.       So what I -- the button says copy

09:00:27   21   layout, and I selected a slot, and now I've copied a

09:00:30   22   template into a slot.

09:00:31   23   Q.   And how does that meet the requirement in the claim

09:00:34   24   element that the computer has moved the game contents from

09:00:37   25   the first to the second positions?
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 26 of 136 PageID #:
                                       17898                                         314



09:00:39    1   A.   Because the first layout was my original layout where I

09:00:45    2   had the building where it was when we first started

09:00:48    3   Claim 1.     And then I have a second layout, which is where I

09:00:52    4   moved the building.     And I saved that.

09:00:54    5               And then if I copy it into a slot and then I can

09:00:58    6   go to that -- into my building when I exit the editor,

09:01:03    7   which I've already shown you, I would have moved a template

09:01:07    8   from a first position to a second position in a

09:01:09    9   pre-determined space.

09:01:10   10   Q.   All right.    And so what is your conclusion as to the

09:01:13   11   elements of Claim 1 of the '594 patent?

09:01:15   12   A.   That Supercell infringes all the elements of Claim 1.

09:01:19   13   Q.   Now, you mentioned previously source code.          Did you

09:01:23   14   review source code relevant to any of the aspects of

09:01:28   15   Claim 1?

09:01:28   16   A.   Yes.

09:01:29   17   Q.   All right.    And I think we had some discussion

09:01:34   18   yesterday about the confidentiality; do you recall that?

09:01:36   19   A.   Yes.

09:01:36   20   Q.   All right.    I'm going to show you that a little bit

09:01:39   21   later due to the confidentiality, but in the interest of

09:01:42   22   moving along now, let's -- let's -- let's move ahead.

09:01:46   23               Is -- is doing all the steps of Claim 1 enough to

09:01:48   24   find that Supercell infringes Claim 2?

09:01:50   25   A.   No.
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 27 of 136 PageID #:
                                       17899                                         315



09:01:52    1   Q.   All right.    What do we have to look at now?

09:01:54    2   A.   The elements of Claim 2.

09:01:56    3   Q.   Okay.    Let's do that.

09:01:58    4               MR. MOORE:   Skip over to the code.

09:02:00    5   Q.   (By Mr. Moore)      All right.   Now, Claim 2, what does

09:02:03    6   Claim 2 require, Dr. Akl?

09:02:04    7   A.   So Claim 2 is a dependent claim.        We know that because

09:02:07    8   it starts by saying, the method according to Claim 1,

09:02:11    9   wherein the storage unit further stores a template related

09:02:15   10   to a different player.       So you need to have a template of a

09:02:19   11   different player.

09:02:22   12               When the template related to the different player

09:02:24   13   is applied to a pre-determined area within the game space

09:02:29   14   based on the command by the player, the computer moves the

09:02:34   15   game contents arranged at the first positions within the

09:02:38   16   game space to the second positions of the game contents

09:02:42   17   defined by the template related to the different player.

09:02:48   18   Q.   How are these -- all right.       So, first, you have to

09:02:51   19   have a different player; is that correct?

09:02:53   20   A.   Yes.

09:02:53   21   Q.   And in Clash of Clans, how does Clash of Clans allow

09:02:58   22   you to perform this claim with respect to a different

09:03:01   23   player?

09:03:02   24   A.   So, because Clash of Clans is a social game and you can

09:03:06   25   have your own social friends or you can go and see another
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 28 of 136 PageID #:
                                       17900                                         316



09:03:10    1   player's city, not only can you see it, but the game allows

09:03:14    2   you to copy that template.       There is a specific button that

09:03:19    3   says copy template of that player, and then you can go back

09:03:21    4   to your own city, and you can place exactly the layout of

09:03:25    5   the other player.

09:03:26    6   Q.   And how does the -- when you do that, how does the

09:03:30    7   computer move the game contents from the first positions to

09:03:35    8   the second positions?

09:03:36    9   A.   So the -- the first position was, for example, your own

09:03:39   10   layout, which is what we saw in Claim 1.          So you had your

09:03:42   11   own village with your own layout.        That would constitute

09:03:45   12   the first position.

09:03:46   13             And when you go and you copy a second player's

09:03:51   14   village and you save it and you are back in your own

09:03:55   15   village with that information and you display that village,

09:04:01   16   you have moved from a first position to a second position,

09:04:04   17   but now the second position is related to the different

09:04:08   18   player's template.

09:04:09   19   Q.   All right.   And how is the -- how are the second

09:04:13   20   positions defined by the template related to the different

09:04:16   21   player?

09:04:16   22   A.   They're defined also in the source code, the data

09:04:22   23   structures.

09:04:22   24   Q.   Okay.   But even just from looking at the game, how do

09:04:25   25   you know that when I've copied my clan mate's layout and
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 29 of 136 PageID #:
                                       17901                                         317



09:04:30    1   put it into my own layout slot, that now my second

09:04:34    2   positions are defined by the template related to the

09:04:37    3   different player?

09:04:37    4   A.   Well, I have a video to show you that.

09:04:40    5   Q.   All right.

09:04:40    6   A.   It would be -- you will see the buildings of the second

09:04:44    7   player, and you will see them then occupy your own space.

09:04:48    8   Q.   Okay.

09:04:49    9               MR. MOORE:   This is from Plaintiff's Exhibit 167.

09:04:50   10   Q.   (By Mr. Moore)      Is this the video you're referring to?

09:04:52   11   A.   Yes.

09:04:53   12               MR. MOORE:   Let's please play this.

09:04:55   13   Q.   (By Mr. Moore)      And please illustrate what you mean by

09:04:58   14   that, Dr. Akl.

09:04:59   15   A.   So on the left, I believe there's a social tab that you

09:05:03   16   can press.     So this is my screen, and this is originally my

09:05:06   17   first position.     You click the little menu on the left, and

09:05:10   18   you can click the tab.       Your social tab shows you your

09:05:14   19   clan, and these are players that you're friends with.             And

09:05:18   20   so, you can click a player, and you can hit visit.

09:05:21   21               So when you hit visit, it does this little

09:05:23   22   animation with the clouds.       And now, I visited a different

09:05:27   23   player's layout.      I can hit copy, and then you have the

09:05:31   24   animation in the clouds, and now I'm back into my own

09:05:36   25   village, and I can save that template.
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 30 of 136 PageID #:
                                       17902                                         318



09:05:37    1              So now I see in the green space the template that

09:05:42    2   I copied from the second player.        I know this is kind of

09:05:48    3   like a quick video, but if you want, I can walk through it.

09:05:51    4   Q.   Yeah.   I wanted to show it first, but I want you to

09:05:53    5   walk through it.

09:05:54    6              MR. MOORE:   Could you please start it over, and if

09:05:56    7   you don't mind, I'll tell you when to hit pause so we can

09:06:00    8   see what's happening here.

09:06:01    9   Q.   (By Mr. Moore)     Okay.   So where are we again here?

09:06:03   10   A.   So this is my own village.      This is the first position.

09:06:06   11   Q.   Okay.

09:06:06   12   A.   And I clicked on the left and it says, my clan.

09:06:08   13              MR. MOORE:   Let's pause here, please.

09:06:11   14   Q.   (By Mr. Moore)     Now, who are you?

09:06:12   15   A.   So I'm not shown here.

09:06:14   16   Q.   Okay.

09:06:14   17   A.   I'm me, and this is my clan.       So these are two people

09:06:17   18   in my clan.     So a player is POW and a player is Morlock

09:06:24   19   gamer.     And so I'm going to -- what you're going to see is

09:06:27   20   I'm going to click on Morlock gamer, and I'm going to go to

09:06:33   21   his village, and I'm going to see his template, and I'm

09:06:35   22   going to copy that template and bring it back to my

09:06:39   23   village.

09:06:40   24              MR. MOORE:   All right.    Could you please continue

09:06:41   25   the video.
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 31 of 136 PageID #:
                                       17903                                         319



09:06:42    1   Q.   (By Mr. Moore)      And please tell us what you're seeing

09:06:44    2   here.

09:06:44    3   A.   So now what I'm going to do is I'm going to click on

09:06:47    4   that player.      And now when I click on the player, I see the

09:06:49    5   pop-up window with visit.       And so I clicked on visit and

09:06:56    6   now I can see their village, and this is the copy layout so

09:06:57    7   I can copy their layout and I can come back to my village.

09:07:01    8   Q.   All right.

09:07:02    9               MR. MOORE:   I should have said pause there.        Could

09:07:06   10   you please go back a little bit to where you're in the

09:07:06   11   other player's village?       There's one thing I wanted to

09:07:09   12   illustrate.     Okay.    Now please pause it there.

09:07:11   13   Q.   (By Mr. Moore)      So this is the village of Morlock

09:07:16   14   gamer, your clan mate; is that right?

09:07:19   15   A.   Yes.    So I know that because it says Morlock gamer and

09:07:24   16   this is their village so this is their name and this is the

09:07:24   17   button that I pressed.

09:07:25   18   Q.   The button that's labeled, copy layout?

09:07:29   19   A.   Yes.

09:07:29   20   Q.   And if you press that button, what happens?

09:07:32   21   A.   Then I've copied their layout, and I can go home.            So

09:07:34   22   you have -- you can -- so I can go home without copying

09:07:35   23   their layout.      This is return home button on the lower

09:07:38   24   left.   But if I want to copy their layout, this is the app

09:07:41   25   that infringes, I'm issuing a command to copy a different
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 32 of 136 PageID #:
                                       17904                                         320



09:07:45    1   player.      This is Morlock gamer's layout.      And bring it to

09:07:50    2   my own village.

09:07:51    3             MR. MOORE:     All right.   Please resume the video,

09:07:59    4   Mr. Groat.      Okay.   Pause it here.

09:08:01    5   Q.   (By Mr. Moore)     So what did you do here and why did

09:08:04    6   this pop up show up?

09:08:05    7   A.   Okay.    So I've copied a second player's layout.         This

09:08:09    8   is Morlock's layout.       And it brings me back to my editor.

09:08:13    9             Now, sometimes when you're copying someone else's

09:08:15   10   layout, they may have more buildings than you do or they

09:08:19   11   may have less buildings than you do, but if they have more

09:08:22   12   or they may have different obstacles in their village where

09:08:27   13   they place their buildings, so if there is any discrepancy

09:08:30   14   in terms of how you can place it, you get a pop-up message

09:08:34   15   that you're in edit mode.

09:08:36   16             And, for example, here it says, buildings not

09:08:40   17   found from copy layout or blocked by obstacles have been

09:08:44   18   moved to your inventory.

09:08:46   19             So it places as much as it can from the second

09:08:49   20   layout, and if there's any discrepancy, if you're missing

09:08:53   21   any buildings or there are obstacles, it lets you know, and

09:08:53   22   it places them in the bottom of the bar.

09:08:55   23   Q.   What is your inventory?

09:08:56   24   A.   The inventory is where you have all the buildings that

09:09:00   25   you can use, all the troops that you can generate, the
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 33 of 136 PageID #:
                                       17905                                         321



09:09:04    1   walls, the towers, that's your inventory.

09:09:08    2   Q.   And so, as I understand your testimony, if your clan

09:09:13    3   mate, your friend's village has some buildings that you

09:09:13    4   don't already have in your inventory, it won't put them

09:09:17    5   directly on the layout?

09:09:17    6   A.   Yes, because you don't have them.        But it will show

09:09:20    7   them at the bottom, which will allow you, for example, to

09:09:23    8   unlock them or buy them or get them.         So then you can place

09:09:28    9   them.

09:09:28   10   Q.   All right.    So what about the buildings that your clan

09:09:31   11   mate has that you do have in your inventory, what happens

09:09:35   12   to those?

09:09:35   13   A.   Those are placed on the green space.

09:09:39   14   Q.   Okay.

09:09:40   15               MR. MOORE:   Let's go ahead and proceed with the

09:09:42   16   video, please.

09:09:42   17   Q.   (By Mr. Moore)      Now, what are we seeing here?       Who's

09:09:49   18   layout is now being shown in -- on your profile?

09:09:53   19   A.   So this is Morlock's layout that's now been copied and

09:09:58   20   is being displayed in my own editor.

09:10:01   21   Q.   And it looks like Morlock has some buildings that you

09:10:04   22   don't have?

09:10:05   23   A.   Yes.

09:10:05   24   Q.   Okay.

09:10:05   25   A.   And -- and this is a way for me to see which buildings,
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 34 of 136 PageID #:
                                       17906                                         322



09:10:08    1   and then I can unlock them or buy them.

09:10:11    2   Q.   But are all the other buildings, you know, the ones

09:10:14    3   that aren't shown here below on the blue card, all the

09:10:18    4   other buildings that are already on the game space, did

09:10:20    5   those come from Morlock's layout?

09:10:22    6   A.   Yes.

09:10:23    7   Q.   Now, do you have an understanding of the issue that

09:10:41    8   Supercell takes issue with, with respect to this claim

09:10:44    9   element?

09:10:44   10   A.   Yes.

09:10:45   11   Q.   And what issue do you understand Supercell to disagree

09:10:49   12   about?

09:10:50   13   A.   So each player has a player ID.        So, for example,

09:10:56   14   Morlock gamer has a player ID that identifies them.             When

09:11:01   15   the layout is copied, his name isn't copied because I don't

09:11:05   16   really care about his name.       I know who he is.       I'm going

09:11:07   17   to his village.

09:11:08   18               But the variable player ID is not copied, but the

09:11:14   19   layout of his village is copied.        And my understanding is

09:11:19   20   Supercell claims that because the player ID is not copied,

09:11:23   21   they don't infringe.

09:11:24   22   Q.   Do you agree with that?

09:11:25   23   A.   No.

09:11:26   24   Q.   Why not?

09:11:27   25   A.   It's -- I mean, as an example, if I have a student and
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 35 of 136 PageID #:
                                       17907                                         323



09:11:32    1   my student goes and copies another student's homework and

09:11:36    2   then puts his name on it but doesn't copy the name of the

09:11:39    3   other student, they're still copying the other homework.

09:11:42    4   So you are copying the second player's layout, and you have

09:11:46    5   all the information.

09:11:47    6               The player ID is not required to be copied.         The

09:11:51    7   claim doesn't say you need to copy also the name.            You just

09:11:54    8   need to copy the template of that -- of a different player,

09:11:58    9   which is done.

09:11:59   10   Q.   Okay.    Thank you.

09:12:00   11               Now, did you review any source code that helps

09:12:02   12   illustrate or show the infringement of Claim 2, as well?

09:12:05   13   A.   Yes.

09:12:06   14   Q.   All right.    And, again, due to the confidentiality,

09:12:07   15   I'll show that to you a little bit later in the

09:12:10   16   examination.

09:12:10   17               All right.   So what is your conclusion as to

09:12:12   18   Claim 2 of the '594 patent, Dr. Akl?

09:12:15   19   A.   That Supercell infringes the -- Claim 2 of the '9 -- of

09:12:22   20   the '594 patent.

09:12:23   21   Q.   And does it do so directly?

09:12:26   22   A.   Yes.

09:12:27   23   Q.   All right.    Do we need to do anything else other than

09:12:30   24   look through the source code we'll look to -- through later

09:12:33   25   to reach a conclusion of infringement as to this claim?
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 36 of 136 PageID #:
                                       17908                                         324



09:12:35    1   A.   No.     We can go on to the next two patents.

09:12:37    2   Q.   Okay.     Let's do that.

09:12:38    3               What are the next two that we're going to look at?

09:12:41    4   A.   We're going to look at the '137 and the '481, the

09:12:49    5   battle patents.

09:12:50    6   Q.   And, please, just very quickly remind us what these

09:12:53    7   patents are about.

09:12:53    8   A.   So these are the -- the battle patents where you're --

09:12:57    9   you have game content at the bottom that you move and you

09:13:00   10   deploy and you attack enemy characters with your player

09:13:05   11   characters.

09:13:06   12   Q.   And what game are -- infringes the battle patents?

09:13:10   13   A.   So we're going to look at Clash Royale.

09:13:12   14   Q.   Okay.     And what are your conclusions as to Supercell's

09:13:18   15   direct infringement of the battle patents?

09:13:20   16   A.   So for the '137 battle patent, I'm going to look at

09:13:25   17   Claims 1, 2, and 15.      And for the '481, we're going to look

09:13:28   18   at Claims 4 and 5.      And -- and my professional opinion

09:13:32   19   through the analysis that I've done is that Supercell

09:13:34   20   directly infringes those claims.

09:13:40   21   Q.   Okay.     You have the patents in front of you, correct?

09:13:43   22   A.   Yes.

09:13:43   23   Q.   All right.     So please explain to us what type of claims

09:13:47   24   Claims 1, 2, and 15 are of the '137 patent.

09:13:50   25   A.   Okay.     If we can go to the next slide.
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 37 of 136 PageID #:
                                       17909                                         325



09:13:53    1   Q.   Sure.

09:13:54    2   A.   Thank you.

09:13:55    3   Q.   Yeah.

09:13:56    4   A.   So for -- I'm going to walk through Claim 1 and Claim

09:14:01    5   14 together.      Claim 1 is an independent claim, and Claim 14

09:14:08    6   is an independent claim.

09:14:11    7             Now, my understanding, based on legal principles,

09:14:14    8   is that they are similar.       Claim 1 is what we call a

09:14:19    9   systems claim, because it says a server connected to a

09:14:24   10   terminal, so it's describing a system.

09:14:26   11             Claim 14 is what we call a method claim because it

09:14:30   12   starts:      A control method for a server connected to a

09:14:34   13   terminal.      So the language is going to be very similar, and

09:14:38   14   the requirements are going to be very similar.            One is a

09:14:41   15   method claim.      One is a system claim.

09:14:43   16             And so in the interest of time, the same evidence

09:14:47   17   will meet both, and we're going to be walking through both

09:14:52   18   claims in parallel.

09:14:53   19   Q.   So -- but you said just a minute ago that Supercell

09:14:57   20   infringes Claims 1, 2, and 15.        Why are we looking at

09:15:01   21   Claim 14?

09:15:02   22   A.   So -- because when we look at Claim 15, Claim 15 will

09:15:05   23   depend on Claim 14.      So for the same reasons that if you

09:15:09   24   have a dependent claim, you have to look at all the

09:15:11   25   elements of the independent claim with the dependent claim.
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 38 of 136 PageID #:
                                       17910                                         326



09:15:16    1               MR. MOORE:   Could we skip ahead, please,

09:15:19    2   Mr. Groat, to Slide No. 89?

09:15:21    3   Q.   (By Mr. Moore)      What are we showing here, Dr. Akl?

09:15:23    4   A.   So this slide shows that Claim 2 is a dependent claim

09:15:29    5   that depends on Claim 1.       And Claim 15 is a Dependent Claim

09:15:34    6   that depends on Claim 14.

09:15:36    7               So to show infringement for Claims 2 and 15, we

09:15:41    8   have to walk through Claims 1 and 14.         And, again, this is

09:15:47    9   why we -- we walk through both in parallel because one is a

09:15:50   10   system claim and one is a method claim for the same

09:15:53   11   information.

09:15:53   12   Q.   All right.

09:15:54   13               MR. MOORE:   Please go back to Slide 60.       Thank

09:15:58   14   you.

09:15:58   15   Q.   (By Mr. Moore)      Now, you mentioned a moment ago about

09:16:01   16   the difference in the beginning of the claim.           Let's just

09:16:04   17   start with Claim 1 for this -- for this purpose.

09:16:09   18               How does Supercell directly infringe the

09:16:12   19   requirement that there is a server connected to a terminal

09:16:16   20   device, et cetera, in this preamble of Claim 1?

09:16:18   21   A.   Yes.    So Supercell owns the servers.       We've talked

09:16:24   22   about the servers being on the East Coast and the West

09:16:28   23   Coast that are going to be connected through Internet

09:16:30   24   connection to terminal devices.

09:16:32   25               Those are the phones, for example, operated by a
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 39 of 136 PageID #:
                                       17911                                         327



09:16:36    1   player through a communication line -- that's the

09:16:38    2   Internet -- to provide a game, including a pre-determined

09:16:45    3   battle event, that's going to be the game in question --

09:16:47    4   comprising at least one battle.        So Supercell owns those

09:16:52    5   servers that are going to practice the first limitation.

09:16:56    6   Q.   And what is the difference in terms of the evidence of

09:17:00    7   Supercell's direct infringement for 14, which requires a

09:17:04    8   control method for a server?

09:17:05    9   A.   So Claim 14 states -- very similar language.           It says:

09:17:13   10   A control method for a server connected to a terminal

09:17:16   11   device operated by a player, and it continues on.            So

09:17:19   12   Supercell owns the servers for Claim 1, and Supercell

09:17:23   13   practices the methods to operate the servers.

09:17:26   14               So Supercell operates the servers and practices

09:17:29   15   the method which are the games that then are connected

09:17:36   16   through the Internet to the phones that also run the same

09:17:39   17   version of the games and do battle.

09:17:43   18   Q.   Do you have a video that illustrates the connection

09:17:45   19   aspect of the game?

09:17:46   20   A.   Yes.

09:17:47   21   Q.   All right.

09:17:47   22               MR. MOORE:   Let's, please, go to Plaintiff's

09:17:51   23   Exhibit 142, and if you could play that video, please?

09:17:56   24   Q.   (By Mr. Moore)      And, Dr. Akl, could you please tell us

09:17:58   25   what you're showing?
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 40 of 136 PageID #:
                                       17912                                         328



09:17:59    1   A.   Yes.    So when you start the game -- this is after you

09:18:01    2   got in the splash screen.       It's a lot of information, but

09:18:05    3   what we're going to be looking at is battle.

09:18:08    4               So when you want to -- when you're ready to

09:18:10    5   battle, you hit the button battle.         And so what you see

09:18:17    6   here -- and then it says on top:         Searching for opponent.

09:18:21    7   So -- and then the servers find an opponent, and then it

09:18:23    8   starts the game.

09:18:25    9   Q.   All right.

09:18:25   10   A.   And -- and then I can start to play the game.           So the

09:18:29   11   searching for opponent is how I definitely know, including

09:18:34   12   the source code and the communication that happens between

09:18:37   13   the phone and the server, that it's meeting the claim

09:18:42   14   language.

09:18:42   15               MR. MOORE:   Could you go back to the beginning of

09:18:43   16   that video, please?       Thank you.

09:18:48   17   Q.   (By Mr. Moore)      All right.    So, again, you are POW or

09:18:51   18   P-O-W on the top left?

09:18:53   19   A.   Yes.

09:18:54   20   Q.   All right.    And you've hit the battle button; is that

09:18:57   21   right?

09:18:58   22   A.   Yes.

09:18:58   23   Q.   Just curious, what if you hit the party button?

09:19:01   24   A.   It's a new mode.      They're always coming out with

09:19:05   25   different versions of the game and different ways to enjoy
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 41 of 136 PageID #:
                                       17913                                         329



09:19:07    1   the game and keep you engaged.

09:19:08    2   Q.   All right.    But for this purpose you're seeking to do

09:19:11    3   battle with another player?

09:19:12    4   A.   Yes.

09:19:13    5               MR. MOORE:   All right.   Could you please advance

09:19:15    6   the video a little bit, Mr. Groat?         I'll tell you when to

09:19:19    7   pause it.

09:19:19    8   A.   Pause.

09:19:20    9               MR. MOORE:   Sorry, could you go back a little bit?

09:19:22   10   There you go.     Pause right there.     Thank you.

09:19:24   11   Q.   (By Mr. Moore)      What are you showing here?

09:19:25   12   A.   So this is where -- I'm going to be in blue, and red is

09:19:32   13   going to be my opponent.       So it's giving you a splash

09:19:36   14   screen.

09:19:36   15               But more importantly, it's saying on top:

09:19:38   16   Searching for opponent.       So this is my phone and my game

09:19:41   17   connected to Supercell's servers, and the server, trying to

09:19:47   18   see who else hit the battle button on their phone, same

09:19:51   19   time, and hopefully has a similar skill level and is going

09:19:55   20   to try to match me with that opponent.

09:19:58   21               Now, I can cancel if I don't want to play before

09:20:00   22   it matches, but once it matches, I can't cancel.

09:20:03   23   Q.   Is the match -- strike that.

09:20:06   24               For your actions here where you hit battle, is the

09:20:11   25   match random?
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 42 of 136 PageID #:
                                       17914                                         330



09:20:12    1   A.   Oh, yes.

09:20:13    2   Q.   Okay.   And so, Super -- and what determines who your

09:20:16    3   opponent is going to be?

09:20:17    4   A.   So here the -- the server determines.         So the server is

09:20:21    5   what does the -- the determining of who your opponent is

09:20:23    6   going to be.

09:20:24    7   Q.   All right.

09:20:27    8              MR. MOORE:   Let's play it, again, real quickly,

09:20:31    9   and I'll tell you when to pause.          All right.     One second.

09:20:34   10   All right.      Now, pause.   Oh.     If you can just go to the end

09:20:38   11   of it, I think.      There we go.      Yeah, before it starts

09:20:45   12   playing a little bit more.          A little bit further.       There we

09:20:52   13   go, right there.      Thank you.

09:20:53   14   Q.   (By Mr. Moore)     All right.     Now, what is this screen

09:20:56   15   showing?

09:20:56   16   A.   So this is showing you -- me, I'm POW.         And it's

09:21:00   17   showing me the player that the server matched me with,

09:21:07   18   NachoCresp.

09:21:11   19   Q.   Okay.   How does the game start?       How do you start the

09:21:14   20   battle?

09:21:14   21   A.   So you start the battle -- so it loads up, and then at

09:21:17   22   the -- this is a resource management game.             It's a

09:21:20   23   strategic game where you want to -- you have a resource and

09:21:23   24   your resource is called Elixir.          That's the number that's

09:21:27   25   going to start growing at the bottom -- grows in points.
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 43 of 136 PageID #:
                                       17915                                         331



09:21:31    1             And if I have enough points, enough Elixir --

09:21:34    2   think of it as potion, as like, magic potion.           If I have

09:21:39    3   enough magic potion, then I can deploy a card or a spell,

09:21:44    4   and the card can transform into a player character.             And my

09:21:50    5   player character can attack an enemy character.

09:21:52    6   Q.   And what is the goal of the game?

09:21:54    7   A.   The goal of the game is to defeat the opposing king.

09:22:00    8   If you kill the king directly, you win.          Or if you destroy

09:22:07    9   all three towers, you also win.

09:22:09   10             So you can immediately attack the king, or usually

09:22:12   11   if you attack one of the towers, you get an advantage, but

09:22:17   12   the -- the purpose is to kill the other side or -- or do

09:22:23   13   enough damage to the other side before -- before they do

09:22:27   14   damage to you, so last man standing.

09:22:30   15   Q.   All right.

09:22:31   16             MR. MOORE:    Let's, please, go ahead and play the

09:22:33   17   game.

09:22:33   18   Q.   (By Mr. Moore)     And illustrate the gameplay, if you

09:22:36   19   would, as we go through.

09:22:37   20   A.   So we can pause.

09:22:39   21             Okay.   So this is the number at the bottom that I

09:22:42   22   was referring to.      This is your resource.      And this is

09:22:45   23   going to be a very important parameter.          This is called

09:22:51   24   Elixir.   The maximum value is 10.       And it grows, you know,

09:22:55   25   1, 2, 3, 4, and the cards that you have, this is your game
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 44 of 136 PageID #:
                                       17916                                         332



09:22:59    1   content, they also have points.        And I can only play a card

09:23:05    2   if I have enough Elixir.

09:23:06    3               So if I do -- so right now I have 8 Elixir, and my

09:23:10    4   cards are 4, 7, 4, 5, so I can play, for example, here.

09:23:14    5   Sorry, let's look at the left.        I can play any of these

09:23:17    6   cards.

09:23:17    7               So they're all colored.     None of them are grayed

09:23:22    8   out.     And the way you play them is I -- you know, I move it

09:23:29    9   and I -- so I can like grab it, move it, and you let it go

09:23:32   10   and it will deploy in your field and then it will attack.

09:23:40   11   Q.   And is your opponent doing the same thing on their

09:23:43   12   phone?

09:23:43   13   A.   Yes.

09:23:44   14   Q.   All right.

09:23:44   15               MR. MOORE:   Let's show the -- let's show some of

09:23:46   16   that, please.     Please play the video.

09:23:50   17   A.   So I move the card.      This is the balloon card.       It

09:23:53   18   turns into a balloon.       And now I have my player character

09:23:58   19   moving along north and is going to start attacking.

09:24:02   20   Q.   (By Mr. Moore)      All right.   I think we'll see a little

09:24:04   21   more of that in a moment, but I just want to give that

09:24:07   22   introduction.

09:24:07   23               So from what we've seen so far in your analysis,

09:24:10   24   what is your conclusion about the preamble portions of

09:24:15   25   Claims 1 and 14?
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 45 of 136 PageID #:
                                       17917                                         333



09:24:18    1   A.   That -- that they're met.      We have the server that's

09:24:21    2   connected to the phone, and my movement -- so not only when

09:24:25    3   you're searching for your opponent do you need to be

09:24:27    4   connected but throughout the game, because anytime I move,

09:24:31    5   that movement is going to be relayed to the server.             And

09:24:33    6   the server is going to be connected to the other player,

09:24:36    7   and it's going to relay and reflect what I did the same way

09:24:40    8   the server is going to take what the other player did and

09:24:43    9   show it on my screen.      This is not a peer-to-peer.        You

09:24:47   10   have to play through the server.

09:24:49   11   Q.   What do you mean by peer-to-peer, what does that mean?

09:24:53   12   A.   Peer-to-peer, for example, is, suppose you have two

09:24:56   13   people in the same room and you can connect your devices

09:24:59   14   directly to each other and you can play a multiplayer game

09:25:04   15   with somebody on their device without having a third device

09:25:07   16   being like a server.

09:25:10   17             So, for example, you know, Nintendo might have

09:25:13   18   that option where, you know, someone can bring their

09:25:16   19   switch, and you have your own switch, and the two switches

09:25:18   20   can play each other.     But you don't need a server.

09:25:21   21             That's peer-to-peer.

09:25:24   22   Q.   Okay.

09:25:24   23   A.   None of -- peer-to-peer is not -- none of the games

09:25:28   24   here are peer-to-peer.      They all have to go through a

09:25:32   25   server.
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 46 of 136 PageID #:
                                       17918                                         334



09:25:32    1   Q.   Thank you.   All right.     Let's move on to the next claim

09:25:35    2   element -- I'm sorry, jumped ahead.

09:25:38    3            What does Element a of Claims 1 and 14 require?

09:25:41    4   A.   An information storage device that stores information

09:25:49    5   related to the game and the controller that assesses the

09:25:51    6   information, performs computation on the game, and displays

09:25:57    7   images of the game on the terminal device.

09:26:00    8   Q.   How does Clash Royale -- strike that.

09:26:04    9            How does Supercell perform these claim elements

09:26:07   10   using Clash Royale?

09:26:08   11   A.   So both the server and the phone have and store

09:26:15   12   information related to the game.        You're playing it on your

09:26:17   13   phone, and it's relayed to the server.          Both the server and

09:26:24   14   the phone have a controller that assesses that information

09:26:30   15   and that performs computation of the game.

09:26:31   16            The server is looking and making sure you're --

09:26:35   17   you're doing what you're supposed to be doing and relaying

09:26:38   18   what you do to the other player and relaying what the other

09:26:42   19   player is doing to you.      And that information gets

09:26:48   20   displayed on the game on the terminal device.

09:26:50   21            So the game will display what you do.           And through

09:26:53   22   the server, it will display what the other player is doing

09:26:57   23   as you're playing.

09:26:58   24   Q.   How does the server display images on the phone?

09:27:01   25   A.   The server is going to take what the other player is
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 47 of 136 PageID #:
                                       17919                                         335



09:27:04    1   doing and send those commands to your phone so you know

09:27:09    2   what the other player is attacking and how they're

09:27:11    3   attacking.     And the server is going to take your own

09:27:14    4   movement and is going to relay it and reflect it to the

09:27:17    5   other player.

09:27:18    6   Q.   Okay.    And, again, do we have a video to help

09:27:21    7   illustrate these elements?

09:27:22    8   A.   Yes.

09:27:25    9   Q.   Go ahead and describe this, please.

09:27:27   10   A.   So we started the game.      It's loading.     I -- I am going

09:27:31   11   to start playing fight.       I got my cards.     I move them.     I

09:27:35   12   deploy them.      And now I have my balloon.

09:27:39   13               So this is me doing the first movement.        And you

09:27:43   14   can kind of see that the other player also -- so this is my

09:27:50   15   own player character, and you can see that the other player

09:27:54   16   now is deploying something that's going to start coming

09:27:58   17   down.

09:27:59   18   Q.   All right.    I think we cut that video a little too

09:28:03   19   soon, perhaps.      Let me fast forward to the next video, and

09:28:07   20   then we'll come back to the next claim element.

09:28:09   21               MR. MOORE:   Please play this continuation of

09:28:12   22   Plaintiff's Exhibit 142.

09:28:13   23   Q.   (By Mr. Moore)      What's happening now?

09:28:15   24   A.   Right.    So here you see I'm -- I'm attacking.         I'm in

09:28:21   25   blue attacking the characters, the enemy in red.            And, you
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 48 of 136 PageID #:
                                       17920                                         336



09:28:28    1   know, they're -- they're fighting.         You see all the fire.

09:28:30    2   They killed my troops.      His enemy starts coming down.           My

09:28:35    3   tower starts defending, so there's a lot going on.            And

09:28:39    4   this is what makes it -- it's part of what makes it

09:28:42    5   exciting.

09:28:43    6              But you are deploying and -- and at the same time

09:28:46    7   I need to strategize.      So depending on what they play, I

09:28:52    8   need to look at my Elixir at the bottom.          So now it says 4.

09:28:56    9   And so you see because it says 4, the 5 is grayed out.               So

09:29:01   10   I can't play the 5.      But I can play the 4.       I can't play

09:29:05   11   the 7.     So the 7 card and the 5 card are grayed out.          So I

09:29:10   12   need to think about which card to play.

09:29:12   13   Q.    Okay.   Let's go back then, if we could, to the claim

09:29:17   14   element.      I just want to show the rest of that video.           What

09:29:20   15   is your conclusion about Element a of Claims 1 and 14?

09:29:23   16   A.    That it is infringed by Supercell.

09:29:30   17              MR. MOORE:   Let's go to Element b of Claims 1 and

09:29:32   18   14.

09:29:33   19   Q.    (By Mr. Moore)    What does this element require?

09:29:34   20   A.    Element b -- I'm going to read 1b:       The information

09:29:41   21   storage device holds, as part of the information related to

09:29:43   22   the game, plural kinds of player characters and at least

09:29:47   23   one kind of enemy character associated with the

09:29:50   24   pre-determined battle event.

09:29:54   25   Q.    And how does Clash Royale -- how does Supercell meet
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 49 of 136 PageID #:
                                       17921                                         337



09:29:59    1   these claim elements with Clash Royale?

09:30:02    2   A.   So I kind of showed you the balloon would be an example

09:30:06    3   of a player character that's attacking, and their flying

09:30:10    4   minions are an example of the enemy characters coming down.

09:30:15    5   Q.   All right.    Let's watch this again, the same video we

09:30:18    6   just saw.

09:30:19    7               MR. MOORE:   Could you please play it again?

09:30:21    8   Q.   (By Mr. Moore)      And point out the player characters and

09:30:24    9   the enemy characters.

09:30:25   10   A.   So pause.    Thank you.

09:30:26   11               This is an example of my player character.         That's

09:30:29   12   the one in blue.      And this -- these are examples here in

09:30:33   13   red.   The things that are flying down are examples of enemy

09:30:38   14   characters.      They come down and they start flying down and

09:30:41   15   moving.

09:30:41   16               And then I play my Baby Dragon.      I have a Baby

09:30:45   17   Dragon that I played down.        That's another player

09:30:48   18   character.

09:30:49   19               MR. MOORE:   Right.   Go ahead and resume the video,

09:30:53   20   please.

09:30:53   21   A.   So my Baby Dragon is -- is firing, it's in green, it

09:30:57   22   turns blue.

09:30:59   23               And pause.   Sorry.

09:31:04   24   Q.   (By Mr. Moore)      Go ahead and --

09:31:05   25   A.   Yes.    So the red here, the red are the enemy characters
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 50 of 136 PageID #:
                                       17922                                         338



09:31:09    1   and the blue are the player characters, and that's what

09:31:12    2   meets the claim language.

09:31:13    3   Q.   Thank you.   And what is your conclusion, then, about

09:31:21    4   Elements 1b and 14b?

09:31:23    5   A.   That they are infringed by Supercell.

09:31:27    6   Q.   Now, what is the next Element c, 1c and 14c, what does

09:31:33    7   that require?

09:31:33    8   A.   Information on a game content corresponding to each of

09:31:38    9   the player characters.

09:31:39   10   Q.   And did the Court construe any of the claim limitations

09:31:43   11   in this element?

09:31:43   12   A.   Yes.

09:31:44   13   Q.   And what is that construction?

09:31:45   14   A.   So the Court helped us out by providing a definition

09:31:50   15   for game content, and the definition states:           Contents or

09:31:55   16   items capable of being held and managed by the player

09:31:59   17   during the game, such as character cards, avatars, figures,

09:32:05   18   names of player characters, nominal designations thereof,

09:32:10   19   weapons, clothes, costumes, spells, magic, moves, or

09:32:15   20   associated characters.

09:32:16   21   Q.   Did you apply the Court's construction in your

09:32:18   22   analysis?

09:32:19   23   A.   Yes.

09:32:19   24   Q.   And how does Clash Royale meet this game contents

09:32:26   25   element under the Court construction?
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 51 of 136 PageID #:
                                       17923                                         339



09:32:27    1   A.   So the -- the cards that I have meet the definition

09:32:33    2   of -- of game content.        So all these cards, they have

09:32:37    3   statistics associated with them.        When I deploy them, they

09:32:41    4   become characters.

09:32:42    5               So this screen is not while I'm doing battle.

09:32:45    6   This screen is when I am looking at my deck.           So this is

09:32:49    7   called battle deck.        And these are all the game content

09:32:53    8   that I've unlocked.

09:32:55    9               So this card here is, for example, Level 11.          This

09:32:59   10   is Level 12.      This is my baby dragon, Level 11.        I have

09:33:03   11   arrows, Level 11.        So all of these are examples of game

09:33:09   12   content.

09:33:09   13   Q.   Okay.    And if we go back to -- one slide to the Court's

09:33:12   14   construction, do you see the reference there to character

09:33:15   15   cards?

09:33:15   16   A.   Yes.

09:33:15   17   Q.   Is that within what the Court has defined as being an

09:33:18   18   example of game contents?

09:33:20   19   A.   Yes.

09:33:22   20   Q.   All right.    Now, let's -- let's go forward.        And would

09:33:27   21   you please -- this is from Plaintiff's Exhibit 143?

09:33:29   22               MR. MOORE:    Would you please play this video.

09:33:31   23   Q.   (By Mr. Moore)      And -- and explain what it's showing,

09:33:34   24   Dr. Akl.

09:33:34   25   A.   So I am looking at my game content.         I'm going to
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 52 of 136 PageID #:
                                       17924                                         340



09:33:39    1   select a card.    This is the balloon.       And I'm going to hit

09:33:42    2   info.   And it's going to give me all the info like the

09:33:47    3   amount of damage it can do.       It will give me a little

09:33:50    4   description about it.      It's Level 12.     And then I can close

09:33:54    5   it and I can open another card.

09:33:55    6            So each card has attributes in terms of how much

09:33:59    7   damage it can take, how much damage it can do, and what

09:34:03    8   level -- the level for that card.

09:34:05    9   Q.   And what is your conclusion, then, about Elements 1 and

09:34:11   10   14c with respect to Supercell's infringement?

09:34:13   11   A.   That they are -- that we do have information on a game

09:34:17   12   content corresponding to each of the player characters.

09:34:20   13   Q.   And what does Element d of Claims 1 and 14 require?

09:34:25   14   A.   Element d requires a point set for each of the player

09:34:30   15   characters and/or each of the game contents.

09:34:35   16   Q.   What is that -- well, strike that.

09:34:37   17            How does Supercell infringe this element with

09:34:39   18   Clash Royale?

09:34:40   19   A.   So we can go to the next slide.

09:34:43   20            And there are different points associated with the

09:34:47   21   card.   Now, the point set for each character, as an

09:34:51   22   example, is this number up here, the No. 5.           That's the

09:34:55   23   amount of Elixir or potion, for example, that I need to use

09:35:01   24   that card.   So that would be an example of how the claim is

09:35:09   25   infringed by Supercell.
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 53 of 136 PageID #:
                                       17925                                         341



09:35:12    1   Q.   All right.    And so, the -- the points that are set for

09:35:14    2   each of the characters or contents, you referred to that as

09:35:19    3   the Elixir in Clash Royale; is that right?

09:35:21    4   A.   Yes.

09:35:21    5   Q.   All right.    Are there any other examples of points for

09:35:23    6   any of the player characters besides the Elixir cost?

09:35:27    7   A.   Yeah, you can have -- like any of these can meet the

09:35:30    8   language here.     You have damage, you can have the -- the

09:35:34    9   amount of hit points, hit speed, and so on.           These all also

09:35:40   10   can meet the set of points.

09:35:44   11   Q.   So what is your conclusion as to Claim Element 1d and

09:35:48   12   14d?

09:35:48   13   A.   That Supercell infringes that element, and we've put

09:35:53   14   checkmarks.

09:35:54   15   Q.   And what does Claim Elements 1 and 14e require?

09:35:59   16   A.   And information on an upper limit of a point set for

09:36:05   17   the battle or the pre-determined battle event.

09:36:09   18   Q.   And did the Court provide a construction for anything

09:36:11   19   in this claim element?

09:36:12   20   A.   Yes.

09:36:14   21   Q.   And what did the Court -- what is the Court's

09:36:18   22   construction --

09:36:20   23               MR. MOORE:   Please go back one, Mr. Groat.        Thank

09:36:23   24   you.

09:36:23   25   Q.   (By Mr. Moore)      What is the Court's construction for
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 54 of 136 PageID #:
                                       17926                                         342



09:36:25    1   this claim element?

09:36:27    2   A.    So the Court helped us out and provided a definition

09:36:32    3   that says:       An upper limit of a value that is set for the

09:36:37    4   battle or the pre-determined battle event.

09:36:39    5   Q.    And in Clash Royale -- well, first of all, did you

09:36:43    6   apply that construction in your analysis?

09:36:45    7   A.    Yes.

09:36:45    8   Q.    And in Clash Royale, what is it that Supercell does

09:36:48    9   that meets Claim Elements 1e and 14e as the Court has

09:36:53   10   construed them?

09:36:54   11   A.    It's going to be the meter at the bottom that's going

09:36:58   12   to build.      So my Elixir, right here, the No. 4, that's the

09:37:01   13   upper limits where I cannot play game content unless I have

09:37:09   14   the number of points.

09:37:10   15                So the upper limit in this case is -- is 4.

09:37:15   16   It's -- it's going to increase.        It has a maximum limit of

09:37:17   17   10.    But at any point in time, I have a number that is

09:37:22   18   provided at the bottom.

09:37:23   19   Q.    All right.    So is -- the upper limit is not 10, right,

09:37:29   20   it's the current amount of the Elixir; is that correct?

09:37:31   21   A.    Correct.

09:37:33   22   Q.    Okay.    And as you say, that will go up or down,

09:37:36   23   depending on what the player does?

09:37:37   24   A.    Yes.

09:37:37   25   Q.    All right.    And I jumped the gun a little bit and
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 55 of 136 PageID #:
                                       17927                                         343



09:37:40    1   started this video.

09:37:41    2               MR. MOORE:   Could you please go back to the

09:37:43    3   beginning and play the video here in Plaintiff's Exhibit

09:37:45    4   142?

09:37:45    5   Q.   (By Mr. Moore)      And please show us what this video is

09:37:47    6   illustrating, Dr. Akl.

09:37:49    7   A.   So I play a card.      They -- the resource from the card

09:37:55    8   gets subtracted from the Elixir, so it goes back down to 1,

09:37:59    9   and then it starts building again.         Now it's at 1.     Now at

09:38:03   10   2.

09:38:03   11               So every time it hits a point, it kind of does a

09:38:06   12   little splash.     And now it's at 4.      And I'm waiting.      It's

09:38:12   13   at 5.   I want to play a better card.        I'm waiting.     So --

09:38:17   14   and then I play, it gets subtracted, and it -- and then it

09:38:21   15   starts building again.

09:38:22   16               So at any point in time, there is a limit, which

09:38:25   17   is the value of that Elixir bar at the bottom.

09:38:30   18   Q.   Okay.    And what is your conclusion, then, for Element e

09:38:34   19   of Claims 1 and 14?

09:38:35   20   A.   That Supercell infringes those elements.

09:38:40   21   Q.   All right.    Now, there's -- there's still more of these

09:38:44   22   claims, right?

09:38:45   23   A.   Yes.

09:38:45   24   Q.   All right.    Let's look at that.

09:38:46   25               What are we showing here in terms of Element f for
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 56 of 136 PageID #:
                                       17928                                         344



09:38:51    1   Claims 1 and 14?

09:38:51    2   A.   Element f:   The controller displays a plurality of the

09:39:00    3   game contents in a first field on the terminal device so

09:39:05    4   that the player can select at least one desired game

09:39:09    5   content from the plurality of the game contents to attack

09:39:12    6   the enemy character in the pre-determined battle event.

09:39:16    7   Q.   And how does Supercell infringe this claim element

09:39:19    8   using Clash Royale?

09:39:21    9   A.   Right.   So we need to have the controller.         This is --

09:39:24   10   the controller can be in your phone or in the server.

09:39:28   11   Displays the plurality of -- of game content.

09:39:31   12            This is what's at the bottom.         In the first field.

09:39:33   13   So the first field is the bottom in view where I see the

09:39:36   14   cards on the phone, and the player can select at least one

09:39:41   15   desired game content.

09:39:43   16            So the player has to select a card to attack.             So

09:39:46   17   we need to select to attack the enemy character -- select

09:39:51   18   at least one desired game content to attack the enemy

09:39:54   19   character.

09:39:54   20            So you need to be able to select to attack, and

09:39:58   21   this is what we're going to see in the video.

09:40:00   22            We've already seen it, but this is -- we're

09:40:03   23   walking through it again.

09:40:04   24   Q.   All right.

09:40:05   25            MR. MOORE:    Let's go to the video.        Go ahead and
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 57 of 136 PageID #:
                                       17929                                         345



09:40:07    1   play it.     I think this is the one that we've seen.

09:40:10    2   Q.   (By Mr. Moore)     But please explain how this video

09:40:14    3   illustrates Supercell's infringement of Element f?

09:40:19    4   A.   So by me grabbing, dragging, and deploying, for

09:40:24    5   example, the card, I've selected to attack, because now

09:40:26    6   it's -- this is my first field.        This is the game content.

09:40:31    7   And I've deployed a card, and the -- so I've selected a

09:40:35    8   card to attack by putting my finger on it, moving it,

09:40:40    9   deploying it, and it's attacking the enemy character.

09:40:46   10   Q.   All right.   And so, what is your conclusion as to Claim

09:40:54   11   Element f?

09:40:55   12   A.   It is infringed by Supercell.

09:40:57   13   Q.   Let's move on to g.

09:40:58   14              MR. MOORE:   Please go -- thank you.

09:41:00   15   Q.   (By Mr. Moore)     What does Claim Element g require?

09:41:03   16   A.   The controller permits the player to select the game

09:41:06   17   contents when a sum of the points of the player characters

09:41:09   18   and/or the game content selected by the player is less than

09:41:15   19   or equal to the upper limit of the point.

09:41:19   20   Q.   And how does Supercell infringe this claim element with

09:41:26   21   Clash Royale?

09:41:27   22   A.   So the controller, again, is the controller on the

09:41:29   23   phone or on the server that prevents you or only allows you

09:41:34   24   to select the card if the Elixir value of that card is less

09:41:39   25   than or equal to the upper limit of the point.
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 58 of 136 PageID #:
                                       17930                                         346



09:41:42    1               So this is the number on the bar.       As the number

09:41:47    2   grows, I can select more cards, but we've already seen that

09:41:50    3   I can only play a card if its value is less than or equal

09:41:58    4   to the Elixir at the bottom.

09:42:00    5   Q.   Okay.

09:42:00    6               MR. MOORE:    And let's go to the video illustration

09:42:02    7   for this element.        This is, again, from Plaintiff's

09:42:04    8   Exhibit 142.     Please play that, Mr. Groat.

09:42:08    9   A.   Yes.

09:42:08   10   Q.   (By Mr. Moore)       Please illustrate how this supports

09:42:10   11   your opinion.

09:42:11   12   A.   Okay.    Pause.     Thank you.   Pause.   Okay.   Thank you.

09:42:17   13               So the controller -- the server and the phone are

09:42:23   14   in control of which cards that's allowing me to permit me

09:42:30   15   to play, depending on the -- the value has to be less than

09:42:34   16   or equal to.     So here we see these three are grayed out,

09:42:39   17   and so I cannot deploy them.          They won't -- I cannot select

09:42:42   18   them to attack.        They won't attack.

09:42:43   19               But No. 4, I can grab it, I can move it, and I can

09:42:47   20   deploy it, and it can attack because the number is less

09:42:50   21   than or equal to the 4 -- to this 4.

09:42:53   22               But the other numbers are 5, 5, 5, and 7.         And so

09:42:59   23   that's greater than 4, and I -- and I'm not permitted to

09:43:04   24   select them to attack.

09:43:06   25   Q.   Okay.
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 59 of 136 PageID #:
                                       17931                                         347



09:43:06    1              MR. MOORE:   Go ahead and resume the video and let

09:43:08    2   us know if you'd like to pause it at any other point.

09:43:12    3   A.   So this is me moving a card, deploying it.          I'm

09:43:16    4   selecting that card to attack.        And now the number is 2, so

09:43:19    5   I can't play anything.      I have to wait for my Elixir to

09:43:23    6   recharge.

09:43:23    7   Q.   (By Mr. Moore)     And why -- just curious, why is that --

09:43:27    8   you mentioned earlier, it's a resource allocation game and

09:43:30    9   there's some strategy about how you use your deck.             Why is

09:43:33   10   that important in Clash Royale?

09:43:35   11   A.   Because you can't just stand or display constantly

09:43:41   12   cards.     The whole point is you need to think about what

09:43:44   13   card they play or what character -- what enemy character is

09:43:48   14   flying down and then what enemy character is going to do a

09:43:52   15   good job of attacking that.       And I have a limited resource.

09:43:57   16   That's my Elixir that does recharge.         I get 1 point every

09:44:01   17   2.8 seconds, but I need to manage which card I play.

09:44:06   18              So it makes the game more engaging by having this

09:44:10   19   limit where I can just, you know -- just keep moving game

09:44:15   20   content.     I have to think about and strategize what card do

09:44:19   21   I need to play.     Do I wait for the meter to give me some

09:44:22   22   more points?     I see which cards I have.       Or do I use my

09:44:27   23   points now?

09:44:28   24   Q.   Okay.   Now, does Supercell -- well, first of all, what

09:44:32   25   is your conclusion, then, about Claim Element g?
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 60 of 136 PageID #:
                                       17932                                         348



09:44:35    1   A.   That it is infringed by Supercell.

09:44:38    2   Q.   Now, do you have an understanding of whether Supercell

09:44:40    3   and its experts dispute your -- your opinion on this point?

09:44:44    4   A.   Yes.

09:44:45    5   Q.   And what's your understanding about that?

09:44:47    6   A.   So the -- there is a feature called Future Play.            And

09:44:53    7   what Future Play means -- what it does is -- see right here

09:45:03    8   I have 3 points of Elixir, and so it's very close to coming

09:45:07    9   to 4, so because you can have lag --

09:45:11   10               THE COURT:   Just a minute.

09:45:13   11               MR. SACKSTEDER:   I apologize, Your Honor.        I don't

09:45:14   12   think it's in his report.

09:45:15   13               THE COURT:   So you're raising an objection?

09:45:17   14               MR. SACKSTEDER:   I am.   I object.

09:45:18   15               THE COURT:   Do you have a response, Mr. Moore?

09:45:20   16               MR. MOORE:   Yes, Your Honor.     I think he's going

09:45:23   17   to be rebutting what their arguments are, and I think he

09:45:27   18   can address their non-infringement arguments and indicate

09:45:31   19   why he dis -- he disagrees with them.

09:45:37   20               MR. SACKSTEDER:   There's no supplemental report

09:45:39   21   with this in it.

09:45:41   22               THE COURT:   All right.   Ladies and gentlemen, this

09:45:43   23   is apparently an objection that I'm going to have to spend

09:45:47   24   some time with counsel on.       I see no reason to do it

09:45:50   25   without letting you take advantage of an opportunity to
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 61 of 136 PageID #:
                                       17933                                         349



09:45:54    1   stretch your legs and get a drink of water.

09:45:56    2              MR. SACKSTEDER:     Your Honor --

09:45:57    3              THE COURT:   Yes.

09:45:58    4              MR. SACKSTEDER:     I'm actually going to withdraw

09:46:00    5   the objection.    I apologize.

09:46:03    6              THE COURT:   Sorry, ladies and gentlemen.

09:46:04    7              Objection is withdrawn.      Let's continue with the

09:46:06    8   direct examination then.

09:46:07    9              MR. MOORE:   All right.

09:46:07   10   Q.   (By Mr. Moore)     Dr. Akl, why -- do you agree with

09:46:11   11   Supercell's expert's view on this element?

09:46:13   12   A.   No.

09:46:13   13   Q.   Why not?

09:46:15   14   A.   So what -- what Supercell claims is -- there is a

09:46:20   15   feature called Future Play.       And with Future Play,

09:46:25   16   Supercell's expert, Mr. Friedman, he saw a video, and in

09:46:29   17   the video he saw an animation.        He did not look at source

09:46:33   18   code.

09:46:33   19              What the video shows, it shows a player moving

09:46:38   20   the -- for example, the 4 card, moving it here.            And

09:46:42   21   Supercell says, ah, you are playing the card before your

09:46:48   22   Elixir hits 4.    But that is, in fact, an incorrect

09:46:54   23   conclusion, and I can tell you why.

09:46:58   24   Q.   Well, first of all, before you do that, did you -- have

09:47:00   25   you reviewed any source code that relates to how cards are
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 62 of 136 PageID #:
                                       17934                                         350



09:47:04    1   played, as well?

09:47:05    2   A.   Yes.

09:47:06    3   Q.   Okay.

09:47:06    4   A.   I did.

09:47:07    5   Q.   All right.    And then -- so then why do you believe

09:47:09    6   that's incorrect?

09:47:09    7   A.   So the -- the claim requires you to select to attack.

09:47:13    8   And the player -- it only allows you to grab something and

09:47:19    9   move it when you're very close to getting that Elixir.

09:47:21   10               So if the number -- this one is 7 and I only have

09:47:26   11   3 points, I cannot move the 7 card, but I can move the 4

09:47:30   12   card, and you place the 4 card here.         The 4 card is not

09:47:33   13   ready to attack.     It's still grayed out.       And it will only

09:47:38   14   become ungrayed out when the number at the bottom is 4.

09:47:42   15               So, in fact, even with Future Play, you are still

09:47:46   16   infringing because you are not selecting to attack.             You're

09:47:50   17   merely positioning your card to get it ready.           But it won't

09:47:54   18   attack until the number on the card actually meets the

09:47:59   19   Elixir.

09:47:59   20               So you can't pre-attack.     It's just a way to buy a

09:48:04   21   small feature.     So if, for example, you're experiencing lag

09:48:08   22   or your Internet connection is slow, you don't want to lose

09:48:11   23   precious seconds moving a card after your Elixir where you

09:48:16   24   can.

09:48:17   25               So it allows you to kind of pre-move it, but we
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 63 of 136 PageID #:
                                       17935                                         351



09:48:20    1   are still within the language of the claim where you need

09:48:26    2   to have the number be equal or less than your Elixir before

09:48:29    3   you can select to attack because the card will remain

09:48:32    4   grayed out and won't attack until the Elixir actually hits

09:48:36    5   4.

09:48:36    6   Q.   All right.    So then what is your conclusion as to --

09:48:40    7   whoops -- what is your conclusion as to Claim Element g of

09:48:44    8   Claims 1 and 14?

09:48:45    9   A.   That they do infringe even with Future Play.

09:48:49   10   Q.   All right.    And, again, you've seen source code

09:48:52   11   relating to these issues, too?

09:48:53   12   A.   Yes.

09:48:54   13   Q.   All right.    And, again, we'll -- we'll look at code

09:48:56   14   later in the day.

09:48:57   15               Now, let's go on to what I can report is the last

09:49:01   16   element of Claim 1 and 14.

09:49:03   17               What does this Element h require, Dr. Akl?

09:49:07   18   A.   The controller sequentially subtracts the point of the

09:49:14   19   selected game content from the upper limit of the point and

09:49:17   20   adds a pre-determined amount to the upper limit of the

09:49:21   21   point at appropriate timing or restores the upper limit of

09:49:25   22   the point.

09:49:26   23   Q.   Okay.    Now, did the Court construe any claim language

09:49:30   24   in this claim element?

09:49:30   25   A.   Yes.
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 64 of 136 PageID #:
                                       17936                                         352



09:49:33    1   Q.   And what did it construe, and how did it do so?

09:49:37    2   A.   Appropriate timing means at a pre-determined time.

09:49:41    3   Q.   How does Supercell infringe Claim Element 1 and -- 1h

09:49:48    4   and 14h using Clash Royale?

09:49:50    5   A.   So if we go to the next slide.

09:49:54    6   Q.   Sure.

09:49:55    7   A.   So the -- the -- when you play a card, you have to

09:50:02    8   subtract.     So this number here gets subtracted.         So the

09:50:07    9   claim requires subtracting the point of the selected game

09:50:11   10   content.

09:50:11   11               So when you've deployed a card -- for example, I

09:50:17   12   deployed the 7 -- the value 7 gets subtracted from this

09:50:23   13   number, and then you -- you then -- it builds again

09:50:26   14   gradually, and then you go from -- you know, so I have 10

09:50:29   15   points and I play the 7 card.        It goes down to 3 right away

09:50:33   16   the moment the card attacks.       And then it starts building.

09:50:36   17   Every 2.8 seconds I get another point.

09:50:41   18               And so the game using the Elixir value and the

09:50:43   19   mechanics and looking at the source code infringes this

09:50:47   20   element.

09:50:48   21   Q.   And you understand -- let me go back to the claim, that

09:50:53   22   it requires a sequence that sequentially subtracts and

09:50:58   23   adds; is that correct?

09:50:58   24   A.   Yes.

09:50:58   25   Q.   And does that happen in Clash Royale?
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 65 of 136 PageID #:
                                       17937                                         353



09:51:01    1   A.   Yes, the source code confirms that.

09:51:03    2   Q.   All right.   And, again, we'll look at the code a bit

09:51:06    3   later?

09:51:06    4            MR. MOORE:     But right now why don't we play the

09:51:08    5   video, please?     This is from Plaintiff's 142.

09:51:11    6   A.   So I played the 5 card, it subtracts, and now I'm at 2.

09:51:16    7            MR. MOORE:     Go ahead.

09:51:17    8   A.   It's going to build, and so when you play a card, that

09:51:20    9   value gets subtracted.      So this is why it's a resource

09:51:24   10   management, and then it builds again.

09:51:27   11   Q.   (By Mr. Moore)    Okay.

09:51:28   12            MR. MOORE:     So can you please play the video

09:51:31   13   again?

09:51:32   14   A.   So, sorry, I played the 4 card.        The baby dragon is 4.

09:51:35   15   It subtracted 4.      I had 5 points, it subtracted 4.        The

09:51:41   16   Elixir goes down to 1, and then goes back up and starts

09:51:44   17   building to 2 points, 3 points and so on.

09:51:47   18   Q.   Okay.

09:51:47   19   A.   And so the moment you play a card, the value gets

09:51:50   20   subtracted from your Elixir.

09:51:52   21   Q.   All right.   Now, I'd like to show you just because this

09:51:56   22   moves fairly fast...

09:51:57   23            MR. MOORE:     Mr. Groat, can you pull up -- well,

09:51:59   24   we're on 142.     I think you have a version though that we've

09:52:05   25   slowed down a little bit.       Could you please pull that up
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 66 of 136 PageID #:
                                       17938                                         354



09:52:09    1   and play that and zoom in on what's happening here.

09:52:12    2   Q.   (By Mr. Moore)      What is this video showing?      Well,

09:52:21    3   first of all, is this the same video?

09:52:22    4   A.   No.

09:52:23    5   Q.   Okay.

09:52:23    6   A.   I mean, it's the same game.

09:52:25    7   Q.   Okay.

09:52:25    8   A.   But it's a different point in the video.

09:52:28    9   Q.   All right.    What is it showing?

09:52:29   10   A.   So I'm playing my Night Witch, 4 points.          And so it

09:52:36   11   shows me once I've moved -- see the minus 4, the minus 4

09:52:39   12   gets deducted from my points right away, and then I'm down

09:52:43   13   and then it starts building again.         And my card becomes the

09:52:46   14   witch and the witch starts attacking.

09:52:48   15   Q.   And then you've got a new card there?

09:52:50   16   A.   Yes.

09:52:50   17   Q.   Is that the baby dragon that came in?

09:52:51   18   A.   Yes.

09:52:52   19   Q.   All right.    Now, again --

09:52:55   20               MR. MOORE:   Thank you, Mr. Groat.      If you can

09:52:57   21   please go back to the slides.        Thank you.

09:53:01   22   Q.   (By Mr. Moore)      So what is your conclusion about Claim

09:53:05   23   Element h of Claims 1 and 14?

09:53:07   24   A.   That it is infringed by Supercell.

09:53:09   25   Q.   And, again, we have some source code you'll look at
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 67 of 136 PageID #:
                                       17939                                         355



09:53:13    1   later on this element; is that right?

09:53:15    2   A.   Yes.

09:53:16    3   Q.   Okay.    Now -- now that we've looked at the independent

09:53:20    4   Claims 1 and 14, what do we have to do next for the '137

09:53:24    5   patent?

09:53:24    6   A.   We have to look at Claims 2 and 15, and we're also

09:53:27    7   going to walk through them in parallel.

09:53:29    8   Q.   And why are you walking through them in parallel?

09:53:31    9   A.   Because they're very similar.       Claim 2 is a system

09:53:35   10   claim.      And Claim 15 is a method claim for how the system

09:53:39   11   should behave and practice the infringement -- or the

09:53:43   12   method.

09:53:43   13   Q.   And how does Supercell require these additional --

09:53:46   14   sorry.      Let me start again.

09:53:48   15               How does Supercell infringe the additional

09:53:52   16   requirements of these Claims 2 and 15?

09:53:55   17   A.   Okay.    So I'm going to read Claim 2.       The server

09:53:58   18   according to Claim 1 -- so as we said it's a dependent

09:54:02   19   claim -- wherein when the player selects the desired game

09:54:07   20   content from the game contents displayed in the first

09:54:11   21   field, the control unit removes the game content selected

09:54:15   22   by the player from the first field and updates the first

09:54:22   23   field with a new game content alternative to the removed

09:54:26   24   game content.

09:54:26   25   Q.   How does Supercell infringe this claim element -- or
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 68 of 136 PageID #:
                                       17940                                         356



09:54:30    1   these claims, I should say?

09:54:31    2   A.   Let's stay on this slide for just a second because it's

09:54:34    3   a lot of words.

09:54:37    4   Q.   Okay.

09:54:37    5   A.   So when the player selects the game content, you're

09:54:39    6   selecting a card from the bottom.        That's your first field.

09:54:42    7   The controller removes the game content.          You see it's

09:54:44    8   removed from the first field.        And then it updates the

09:54:46    9   first field with a new game content, which means if you get

09:54:51   10   another card in its place at the bottom in the first field

09:54:56   11   alternative to the removed game content, you've met this

09:55:00   12   claim language.    And we can see it in the video.

09:55:02   13   Q.   And before we go to this video, the last video we saw,

09:55:05   14   the one where we blew up the sections we saw you play the

09:55:08   15   Night Witch and then you got the Baby Dragon, is that an

09:55:12   16   example of what you're talking about here?

09:55:15   17   A.   Yes, that's what we looked at.

09:55:15   18   Q.   All right.   Let's look at the video we have for this as

09:55:16   19   well.

09:55:16   20            MR. MOORE:    Can you please play that for

09:55:18   21   Dr. Akl --

09:55:19   22   Q.   (By Mr. Moore)    And illustrate what it shows?

09:55:20   23   A.   Okay.   So I'm waiting for my Elixir to hit a number

09:55:24   24   that I can play a card.      It hit 4.     So I played the 4 card,

09:55:28   25   this is my Night Witch.
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 69 of 136 PageID #:
                                       17941                                         357



09:55:32    1               And now I get another card here.       So I get a card

09:55:33    2   to replace it, and then it lights up again when the

09:55:35    3   number -- when I can play it again, but that's the -- the

09:55:38    4   fact that it's replaced a card that I've played with

09:55:42    5   another card that's different as an alternative, that meets

09:55:44    6   the claim language.

09:55:45    7   Q.   All right.    And one thing I wanted to point out --

09:55:49    8               MR. MOORE:   If you could play the video again.

09:55:53    9   Get to where after you played the card.

09:55:55   10   Q.   (By Mr. Moore)      You see how the grayed-out cards have

09:55:58   11   this little -- almost like a secondhand moving around them?

09:56:01   12   A.   Yes.

09:56:02   13               MR. MOORE:   Let's show that again, please.        Thank

09:56:04   14   you.

09:56:04   15   Q.   (By Mr. Moore)      What is that?

09:56:05   16   A.   This is just -- this is showing you -- so right here,

09:56:10   17   you see it looks like a little clock that's grayed out more

09:56:16   18   than another.     This is just telling you that once this

09:56:22   19   lightly grayed area fills, it's keeping a timer.

09:56:27   20               So right here you see it's grayed, but it's kind

09:56:30   21   of -- it's going to like fill up because right now this

09:56:34   22   card is 7, but I only have 5.        So once the number 5 hits 7,

09:56:39   23   it's going to match the filling up of this gray area.

09:56:42   24               So if you want to play it again, maybe I can

09:56:46   25   narrate it.
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 70 of 136 PageID #:
                                       17942                                         358



09:56:47    1   Q.   What does that allow you to do once it's matched up?

09:56:51    2   A.   Once it's matched up, it's allowing you to select it to

09:56:54    3   attack, but I can before.

09:56:55    4   Q.   Does it allow you to drag it into the field at that

09:56:58    5   point?

09:56:58    6   A.   Yes.    So you can drag it, you can deploy it, you can

09:57:01    7   move it and drag it and replace it.

09:57:04    8               MR. MOORE:   Okay.   Thank you.    And play the video,

09:57:07    9   please.

09:57:07   10   A.   So, pause.    Thank you.

09:57:08   11               So now you see this resets like the -- the --

09:57:15   12   because I played a different card and I went now back to 3,

09:57:18   13   and so I need four more points, this white area is a lot

09:57:23   14   because it's showing me that it's going to be a little bit

09:57:26   15   of time before I can play these cards because these are 5,

09:57:30   16   5, and 7, but this card is 4.

09:57:33   17               So the white area is a little less on this card

09:57:36   18   because this card I will be able to play the 4 card before

09:57:41   19   the -- the -- that game content.        I can play it before the

09:57:44   20   other two.     So it's just another visualization of when you

09:57:48   21   can play game content and deploy it to attack.

09:57:54   22   Q.   (By Mr. Moore)      Okay.   Thank you.

09:57:56   23               Now, does this complete your analysis for the '137

09:58:01   24   patent claims?

09:58:01   25   A.   Yes.
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 71 of 136 PageID #:
                                       17943                                         359



09:58:02    1   Q.   And what is your conclusion as to the '137 patent?

09:58:05    2   A.   It is infringed by Supercell.

09:58:07    3   Q.   And --

09:58:10    4   A.   The asserted claims are infringed by Supercell.

09:58:11    5   Q.   Which claims are those?

09:58:13    6   A.   1, 2, and 15.

09:58:17    7   Q.   Thank you.

09:58:17    8               All right.   Now, let's go to the second-- sorry,

09:58:21    9   here we go.      You've checked off 2 and 15.      And, again, did

09:58:25   10   you look at source code for Claims 2 and 15?

09:58:28   11   A.   Yes.

09:58:28   12   Q.   Okay.     Now, let's go to the next -- the second of the

09:58:32   13   two battle patents, which is the -- the '481 patent.             Is --

09:58:42   14   are the claims in the '481 patent similar or related in any

09:58:47   15   way to the claims in the '137 patent?

09:58:52   16   A.   Yes, they are.

09:58:54   17   Q.   How so?

09:58:54   18   A.   So there is a lot of language that's going to be

09:58:58   19   similar to the claim in the '137.        So in the interest of

09:59:00   20   time, I'm going to show you that similarity and show you

09:59:02   21   the evidence that we already looked at so that we can move

09:59:07   22   and concentrate on the elements that we haven't looked at

09:59:09   23   yet.   But we still need to show that all the elements are

09:59:12   24   met.

09:59:12   25   Q.   All right.     Now, the begin -- what is the beginning of
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 72 of 136 PageID #:
                                       17944                                         360



09:59:17    1   '481 patent, Claim 1?

09:59:18    2   A.   A terminal device comprising.

09:59:20    3   Q.   Okay.   And actually let me orient ourselves.

09:59:25    4             I think for the '481 patent, your -- let me pull

09:59:31    5   it up here.

09:59:35    6             THE COURT:    Let me interrupt right now, counsel.

09:59:37    7             MR. MOORE:    Yes, Your Honor.

09:59:38    8             THE COURT:    I think this is as good a point as any

09:59:41    9   for us to take a morning recess.

09:59:43   10             So we're going to pause at this point, ladies and

09:59:47   11   gentlemen of the jury.      I'm going to ask you simply to

09:59:49   12   leave your notebooks closed and in your chairs.            We're

09:59:54   13   going to take about 10 or 12 minutes for a recess at this

09:59:59   14   point.

09:59:59   15             Follow all the instructions I've given you,

10:00:01   16   including not to discuss the case among each other or with

10:00:05   17   anyone.

10:00:05   18             Take this time to get a drink of water, visit the

10:00:09   19   restroom, walk around a bit, and we'll be back in here

10:00:12   20   shortly to continue.

10:00:13   21             The jury is excused for recess.

10:00:16   22             COURT SECURITY OFFICER:       All rise.

10:00:16   23             (Jury out.)

10:00:17   24             THE COURT:    The Court stands in recess.

10:20:55   25             (Recess.)
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 73 of 136 PageID #:
                                       17945                                         361



10:20:58    1            (Jury out.)

10:20:59    2            COURT SECURITY OFFICER:        All rise.

10:20:59    3            THE COURT:    Be seated, please.

10:21:36    4            Are you prepared to continue with your

10:21:42    5   examination, Mr. Moore?

10:21:43    6            MR. MOORE:    Yes, Your Honor.

10:21:44    7            THE COURT:    You may return to the podium.

10:21:45    8            MR. MOORE:    Thank you.

10:21:50    9            THE COURT:    Let's bring in the jury, please,

10:21:54   10   Mr. Fitzpatrick.

10:21:58   11            COURT SECURITY OFFICER:        Yes, sir.

10:22:02   12            (Jury in.)

10:22:04   13            THE COURT:    Please be seated.

10:22:22   14            We'll continue with the Plaintiff's direct

10:22:24   15   examination of the witness, Dr. Robert Akl.

10:22:27   16            Mr. Moore, you may proceed.

10:22:29   17            MR. MOORE:    Thank you, Your Honor.

10:22:29   18   Q.   (By Mr. Moore)    Welcome back, Dr. Akl.

10:22:34   19            When we broke, we were just starting to talk about

10:22:39   20   the '481 patent, the second of the two battle patents.

10:22:42   21   So -- and I had asked you to please describe the very

10:22:48   22   beginning of the claim, which reads a terminal device

10:22:51   23   comprising.

10:22:51   24            What does that relate to?

10:22:53   25   A.   It relates to the cell phone.
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 74 of 136 PageID #:
                                       17946                                         362



10:22:56    1   Q.   And so, does Supercell directly infringe this element

10:23:00    2   of the claim?

10:23:01    3   A.   Yes.

10:23:01    4   Q.   How?

10:23:02    5   A.   By having their games run on the phones.

10:23:08    6   Q.   And how is that enough for Supercell itself to directly

10:23:14    7   infringe this part of the claim?

10:23:15    8   A.   Because it's -- the -- the servers also communicate

10:23:20    9   with the phone, and the servers instruct the phones to run

10:23:24   10   the games.

10:23:27   11   Q.   Okay.    And when they instruct the phones to run the

10:23:30   12   games, what is it on the phones that they are instructing?

10:23:34   13   A.   The -- the -- the games in question here.          So there's

10:23:38   14   instructions on the phone that come from the server how the

10:23:41   15   game plays, the game mechanics.

10:23:46   16   Q.   Is Supercell's source code on a player's phone if

10:23:49   17   they've got these games on the phone?

10:23:50   18   A.   Yes.

10:23:50   19   Q.   Okay.    And how do the servers interact with that source

10:23:54   20   code that's on the phone from Supercell?

10:23:55   21   A.   There are messages that go between the source code on

10:23:58   22   the phone and the source code on the servers.

10:24:03   23   Q.   Okay.    Let's move forward.

10:24:06   24               All right.   And so, is that enough -- well, strike

10:24:11   25   that.
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 75 of 136 PageID #:
                                       17947                                         363



10:24:11    1               What is your opinion, then, about the very

10:24:14    2   beginning of Claim 1 of the '481 patent?

10:24:16    3   A.   That it's met by Supercell.

10:24:18    4   Q.   Okay.    And I think I neglected to do one thing, which

10:24:21    5   is to ask you what type of a claim is the '481 patent,

10:24:24    6   Claim 1?

10:24:25    7   A.   This is a system claim.

10:24:30    8   Q.   And, I'm sorry, is -- you recall testimony about

10:24:34    9   independent and dependent claims?

10:24:36   10   A.   Yes.

10:24:36   11   Q.   What type of claim is this?

10:24:37   12   A.   It's an independent claim.

10:24:41   13               MR. MOORE:   Now, could you -- Mr. Groat, could you

10:24:43   14   please go earlier in the slides to Slide No. 7?            And go

10:24:47   15   ahead and click all the way through.         Thank you.

10:24:54   16   Q.   (By Mr. Moore)      Now, the claims you're going to be

10:24:56   17   providing infringement opinions for the '481, which are

10:24:59   18   those?

10:24:59   19   A.   Claims 4 and 5 of the '481.

10:25:04   20   Q.   All right.    And so why do we need to talk about

10:25:06   21   Claim 1?

10:25:07   22   A.   Because Claim 4 depends on Claim 1, so we have to walk

10:25:12   23   through all the elements of Claim 1 before we can -- to

10:25:15   24   show infringement, before we get to Claim 4.

10:25:17   25   Q.   And does 5 -- what about Claim 5, what type of claim is
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 76 of 136 PageID #:
                                       17948                                         364



10:25:21    1   that?

10:25:22    2   A.    It's also a dependent claim.

10:25:23    3   Q.    And what does it depend on?

10:25:25    4   A.    Either 1 or 4, I have to check.

10:25:28    5   Q.    Okay.    Yeah, would you please, if you have your binder

10:25:30    6   in front of you, just confirm for us from the '481 patent,

10:25:35    7   Claim 5, what does that relate to?

10:25:37    8   A.    Claim 5 states the terminal device according to

10:25:40    9   Claim 1.       So both Claims 4 and 5 depend on Claim 1.

10:25:44   10   Q.    Okay.    All right.   So let's go back then to the slide

10:25:47   11   that we were on, which I think was 94.

10:25:53   12              MR. MOORE:     A little bit ahead actually.       There we

10:25:56   13   go.

10:25:56   14   Q.    (By Mr. Moore)     All right.   So then we're -- let's go

10:25:58   15   through Claim 1.        Do you have a way to abbreviate this

10:26:03   16   analysis in view of the similarity between the two battle

10:26:07   17   patents?

10:26:07   18   A.    Yes, but before I do -- but we have to look at claim

10:26:10   19   construction.

10:26:10   20   Q.    Right.    Okay.   And, yes, thank you.

10:26:13   21              So why are you grouping the elements under

10:26:16   22   Element a here together?

10:26:17   23   A.    So Element a is pretty long, but a lot of what's in (a)

10:26:26   24   we've already walked through for Claim 1 in the '137

10:26:29   25   patent.       So I've prepared a table showing how these
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 77 of 136 PageID #:
                                       17949                                         365



10:26:32    1   elements are the same and the evidence is the same, to save

10:26:37    2   some time.

10:26:38    3   Q.   All right.    And thank you for reminding me about the

10:26:40    4   constructions.     Are there claims that the Court has

10:26:43    5   construed in this grouping you've -- of claim elements

10:26:48    6   under 1a?

10:26:49    7   A.   Yes, there are two.

10:26:50    8   Q.   Okay.    And what constructions are those?

10:26:51    9   A.   So game content means content on items capable of being

10:26:56   10   held and managed by the player during the game, such as

10:26:59   11   character cards, avatars, figures, names of player

10:27:04   12   characters, nominal designations thereof, weapons, clothes,

10:27:08   13   costumes, spells, magic, moves, or associated characters.

10:27:12   14   Q.   Is that the same construction for game contents that

10:27:15   15   you already looked at in the '137 patent?

10:27:17   16   A.   Yes, it's the same one.

10:27:19   17   Q.   What is the second term that the -- that the Court

10:27:24   18   provided a construction for?

10:27:25   19   A.   Information on a third parameter value means

10:27:29   20   information on an upper limit of a value for the

10:27:31   21   pre-determined battle event.

10:27:33   22   Q.   Did you apply these constructions in your infringement

10:27:35   23   analysis?

10:27:37   24   A.   I did.

10:27:37   25   Q.   All right.    With that, let's move to the chart you
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 78 of 136 PageID #:
                                       17950                                         366



10:27:42    1   referenced.

10:27:43    2               What is this slide showing, Dr. Akl?

10:27:45    3   A.   So the column on the left is the first part of Claim 1

10:27:51    4   of the '481, and I've broken down into (i), (ii), (iii),

10:27:56    5   (iv), and (v).

10:27:57    6               And then the middle column are elements of the

10:28:03    7   '137 patent, Claim 1, that we've already looked at and

10:28:08    8   walked through in detail.       And then the column on the right

10:28:10    9   is the evidence that we also looked at with regard to Clash

10:28:16   10   Royale, and what infringes.

10:28:17   11   Q.   Have we already seen -- has the jury already seen all

10:28:22   12   the evidence upon which you rely for the '481 patent,

10:28:29   13   Claim 1, the grouping at Element a?

10:28:31   14   A.   Yes.

10:28:31   15   Q.   All right.    Let's just walk through -- if you would

10:28:34   16   briefly explain each of them.        What evidence has the jury

10:28:36   17   seen that relates to the storage unit element highlighted

10:28:39   18   in blue?

10:28:40   19   A.   So 1a is a storage unit that stores as part of

10:28:46   20   information related to the game -- I was reading this.             We

10:28:50   21   saw this already in Claim 1b, and it's the server and the

10:28:55   22   memory on the server and the memory on the phone.

10:29:01   23               MR. MOORE:   Let's go to the next one.

10:29:04   24   Q.   (By Mr. Moore)      Little -- (i) there.     What evidence has

10:29:07   25   the jury already seen that meets this element?
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 79 of 136 PageID #:
                                       17951                                         367



10:29:09    1   A.   So (i) is information on plural kinds of player

10:29:15    2   characters and at least one kind of enemy character

10:29:18    3   associated with a pre-determined battle event.            We already

10:29:22    4   saw this also in Element b of Claim 1 of the '137.            And

10:29:28    5   these are the troops that are displayed in the game.

10:29:33    6              So when you have character that becomes a player

10:29:37    7   character or an enemy character, that meets that claim

10:29:37    8   language.

10:29:42    9   Q.   Okay.

10:29:42   10              MR. MOORE:    Let's go to the next one.

10:29:44   11   Q.   (By Mr. Moore)     Little -- (ii) information on a game

10:29:48   12   content.     What evidence have we already seen from the '137

10:29:51   13   patent that meets that claim element?

10:29:52   14   A.   So information on game content corresponding to the

10:29:56   15   player characters.       We saw this in Claim 1 of the '137,

10:30:02   16   Element c, and the -- we looked at, as far as the Clash

10:30:06   17   Royale game, the game contents like the guards represent

10:30:10   18   the troops and the deck that you have.

10:30:13   19   Q.   The next one, (iii), what have we seen for this claim

10:30:20   20   element from the '137 patent evidence?

10:30:23   21   A.   So here, the evidence is the same but the claim

10:30:30   22   introduces the term "first parameter."          So we have

10:30:33   23   information on a first parameter value related to the

10:30:37   24   battle of each of the player characters and/or each of the

10:30:42   25   enemy characters.       We looked at -- that's met by, for
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 80 of 136 PageID #:
                                       17952                                         368



10:30:45    1   example, hit points which we saw in Claim 1, Element d,

10:30:48    2   where the points associated with the player characters and

10:30:53    3   the game content.

10:30:54    4   Q.   Did we see that on that balloon card that we looked at?

10:30:57    5   A.   Yes.

10:30:57    6   Q.   Okay.    Let's go to the next one, number (iv).         Why do

10:31:01    7   you not have a corresponding language from Claim 1 of the

10:31:05    8   '137 for this one?

10:31:05    9   A.   So (iv) is information on a second parameter value for

10:31:12   10   each of the player characters and/or each of the game

10:31:15   11   content.     We already saw it as the Elixir point cost, but

10:31:19   12   it wasn't explicitly stated in Claim 1 where it required a

10:31:25   13   second parameter.

10:31:26   14               So the difference here, we're going to see at

10:31:31   15   least for what we're going through, there's a first

10:31:32   16   parameter, second parameter, and third parameter.            And so

10:31:34   17   for second parameter, those call-outs weren't explicit, but

10:31:39   18   the evidence is the same.

10:31:40   19   Q.   And when you say Elixir point cost, what are you

10:31:42   20   referring to?

10:31:42   21   A.   This is the -- on the card, that number, that's how

10:31:49   22   many Elixir points you need to be able to use that card.

10:31:52   23   Q.   And, finally, number (v), what -- what does this claim

10:31:58   24   element require and what evidence has the jury already seen

10:32:02   25   about that claim element?
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 81 of 136 PageID #:
                                       17953                                         369



10:32:03    1   A.   Information on a third parameter value for the

10:32:05    2   pre-determined battle event.       The third parameter value is

10:32:08    3   met by the current points of Elixir at the bottom of the

10:32:13    4   field.      This is in the game, the Elixir point that you can

10:32:19    5   use at one point in time which we already saw in Claim 1 of

10:32:23    6   the '137, Element d -- sorry, Element e.

10:32:27    7   Q.   Right.    And as we saw from the Court's construction --

10:32:33    8   well, strike that.

10:32:33    9               How does that evidence of the current points of

10:32:36   10   Elixir meet the Court's construction for this element?

10:32:38   11   A.   It is -- so if we -- the Court's construction says

10:32:42   12   information on an upper limit of the value for the

10:32:45   13   pre-determined battle event.       And it's -- it's the upper

10:32:51   14   limit that you have at any point in time in the game.             So

10:32:53   15   it's -- it meets the Court's claim construction, and the

10:32:56   16   source code and the game confirm that.

10:32:58   17   Q.   Does that take care, then, of this grouping as

10:33:03   18   Element a?

10:33:03   19   A.   Yes.

10:33:04   20   Q.   What is your conclusion about that element?

10:33:06   21   A.   That it's met.    If we go to the next slide, I'm going

10:33:10   22   to put a checkmark for all of Element a that Supercell

10:33:14   23   infringes Claim 1 of the '481 patent, Element a.

10:33:17   24   Q.   And what does Element b require?

10:33:20   25   A.   Element b requires a display processing unit that
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 82 of 136 PageID #:
                                       17954                                         370



10:33:25    1   displays a plurality of the game contents in a first field

10:33:30    2   on a game image in the pre-determined battle event.

10:33:33    3   Q.   How does Supercell infringe this claim element?

10:33:36    4   A.   So the -- the display processing unit and the first

10:33:43    5   field, we already saw that's the bottom part of the battle

10:33:46    6   where you have your cards lined up.

10:33:48    7   Q.   All right.   And what are we showing here?

10:33:50    8   A.   This is the first field, which we already saw.           This --

10:33:57    9   this part of the game infringes, having a first field and

10:34:01   10   displaying it.

10:34:02   11   Q.   So what is your conclusion on Element 1b?

10:34:06   12   A.   That it is met by the game having a multiple game

10:34:12   13   contents displayed in a first field.         So Supercell

10:34:15   14   infringes Claim 1, Element b.

10:34:18   15   Q.   What does Claim 1, Element c, require?

10:34:21   16   A.   An input receiving unit that receives a selection of at

10:34:25   17   least one desired game content to attack the enemy

10:34:29   18   character from the plurality of the game contents.

10:34:33   19   Q.   How does Supercell infringe Element c with Clash

10:34:36   20   Royale?

10:34:36   21   A.   So you need to receive an input.        That's the user

10:34:44   22   moving and grabbing and moving the card to -- to deploy it.

10:34:49   23   They are meeting the language selection to -- the selection

10:34:53   24   of the game content to attack the enemy character.            And the

10:34:57   25   input is my finger on the touchscreen.
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 83 of 136 PageID #:
                                       17955                                         371



10:34:59    1   Q.   And what are you showing here on this next slide?

10:35:01    2   A.   So I'm showing how by me selecting, grabbing, and

10:35:08    3   moving and releasing and deploying the card, that's meeting

10:35:11    4   that claim language.

10:35:11    5   Q.   And the phones on which you played the games, do those

10:35:17    6   have touchscreens?

10:35:19    7   A.   Yes.    It doesn't have to be a touchscreen.        It just has

10:35:23    8   to be any input, but in this case it is.

10:35:25    9   Q.   All right.    But -- all right.     Thank you.

10:35:27   10               And so what is your conclusion about Claim 1,

10:35:30   11   Element c?

10:35:31   12   A.   My conclusions, the -- the input is met in here by the

10:35:35   13   touchscreen, so the Supercell infringes Element c of

10:35:38   14   Claim 1.

10:35:39   15   Q.   Now, let's look to Claim 1, Element d, and this is a

10:35:43   16   little bit longer one.      What does this one require?

10:35:46   17   A.   A control unit that removes the game content selected

10:35:48   18   by the player from the first field, updates the first field

10:35:52   19   with a new game content alternative to the removed game

10:35:56   20   content, and then sequentially subtracts the second

10:36:03   21   parameter value of the selected game content from the third

10:36:07   22   parameter value, and adds a pre-determined amount to the

10:36:10   23   third parameter value at appropriate timing.

10:36:13   24   Q.   Did the Court enter any claim constructions for this

10:36:19   25   element?
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 84 of 136 PageID #:
                                       17956                                         372



10:36:19    1   A.   Yes.

10:36:20    2   Q.   And what is the claim construction?

10:36:21    3   A.   At the appropriate timing means at a pre-determined

10:36:24    4   time.

10:36:25    5   Q.   Now, is this particular Element 1d similar to any of

10:36:30    6   the language in the '137 patent claims that we looked at?

10:36:34    7   A.   Yes, we already saw all of the language.

10:36:37    8   Q.   And where did we see it?

10:36:39    9   A.   So we need the controller that removes the game

10:36:42   10   content, this is when -- you move it when you play it -- it

10:36:45   11   updates the first field, so it gives you a new card.             We

10:36:48   12   already saw this for Claim 2 of the '137.

10:36:50   13   Q.   And are you relying on the same evidence that the jury

10:36:53   14   already saw for Claim 2 of the '137 for this portion of

10:36:57   15   Claim 1, Element d of the '481?

10:37:01   16   A.   Yes, I am.

10:37:01   17   Q.   Now, what is the next part of Claim 1, Element d of the

10:37:05   18   '481, and what is it similar to in the '137?

10:37:07   19   A.   So the next part you need to sequentially subtract the

10:37:13   20   second parameter.     The second parameter is the Elixir value

10:37:17   21   on the card of the selected game content from the third

10:37:20   22   parameter.     The third parameter is the Elixir value on the

10:37:23   23   bottom.     That's the one that increases.

10:37:25   24               So you subtract it, and then you add a

10:37:27   25   pre-determined amount to the third parameter.           So the
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 85 of 136 PageID #:
                                       17957                                         373



10:37:30    1   Elixir at the bottom gets subtracted when you play a card,

10:37:34    2   and then it increases, again, which we already saw in

10:37:41    3   Claim 1h of the '137.

10:37:45    4   Q.   And I think you said that each point is added at a

10:37:48    5   certain number of seconds in the game?

10:37:50    6   A.   Yes, 2.8 seconds you get another point.

10:37:53    7   Q.   So what is your conclusion, then, about Claim 1,

10:37:57    8   Element d of the '481 patent based on the evidence we've

10:38:02    9   already seen?

10:38:03   10   A.   Supercell infringes that element.

10:38:09   11   Q.   Let's move on then to Claim 1, Element e, what does

10:38:13   12   this element require, Dr. Akl?

10:38:16   13   A.   The display processing unit displays the corresponding

10:38:20   14   first parameter value together with at least one of the

10:38:24   15   player character and the enemy character on the second

10:38:26   16   field of the display of the game.

10:38:28   17   Q.   How does Supercell infringe this element?

10:38:29   18   A.   So the -- the first parameter value was, for example,

10:38:34   19   the hit points, your health, how much hit points a

10:38:36   20   character can take.     We need to display that with at least

10:38:39   21   one player character.

10:38:40   22            So when you play a character, it needs to be

10:38:43   23   displayed in a second field, and that's going to be the

10:38:45   24   battle area on top.     So if we go to the next slide, I'll --

10:38:48   25   I'll map it all.
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 86 of 136 PageID #:
                                       17958                                         374



10:38:49    1   Q.    Okay.   Go ahead.

10:38:51    2   A.    So the -- this point here in blue, the little bar, on

10:38:56    3   top of your character, that's your hit points.            This is

10:38:58    4   your health bar, in essence.

10:39:01    5             You also have a red one for the enemy character.

10:39:03    6   It's in the second field.        This area is the second field.

10:39:07    7   The bottom area is the first field.

10:39:10    8             And so the game meets all the elements.          We have a

10:39:16    9   display that's processing the corresponding first

10:39:20   10   parameter.     So all the elements of that element are met and

10:39:23   11   infringed by Supercell.

10:39:26   12             MR. MOORE:      Mr. Groat, is it possible to blow up

10:39:29   13   the slide a little bit so we can see the dragon and the

10:39:31   14   other character, to zoom in a little bit on that?            There we

10:39:35   15   go.    Can you -- all right.      It makes it a little easier to

10:39:38   16   see.

10:39:38   17   Q.    (By Mr. Moore)      Where do you see the hit points for the

10:39:41   18   dragon and whatever that enemy character is?

10:39:43   19   A.    So you see here there's the number, and the bar

10:39:46   20   representation, and there's the number and the bar

10:39:47   21   representation.     So the number is there along with the bar

10:39:50   22   when you zoom in.

10:39:51   23             And here you see another one like 12, 12, here you

10:39:55   24   see 11, 11 and so on.        You see 12 here.    Those are the

10:39:59   25   first parameter -- or examples of the first parameter.
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 87 of 136 PageID #:
                                       17959                                         375



10:40:02    1   Q.   Okay.    Thank you, Dr. Akl.

10:40:03    2              And so, what is your conclusion with respect to

10:40:11    3   Claim 1 of the '481 patent Element e?

10:40:15    4   A.   It is infringed by Supercell, and we can put a

10:40:19    5   checkmark.

10:40:20    6   Q.   Now, let's look at Claim 1, Element f, what does this

10:40:24    7   require?

10:40:24    8   A.   So Element f is:    Wherein the control unit enables

10:40:30    9   selection of the new game content when the second parameter

10:40:33   10   value of the new game content alternative to the removed

10:40:36   11   game content is smaller than the third parameter value in

10:40:38   12   which the second parameter value of the removed game

10:40:42   13   content has been subtracted.

10:40:44   14   Q.   All right.    Now, that -- that's a mouthful, I know.

10:40:47   15   But what does that -- how does that map to Clash Royale?

10:40:50   16   What does Supercell do that infringes this element?

10:40:52   17   A.   We actually already saw this.       It sounds complicated,

10:40:55   18   but all it's saying is the second parameter, that's the

10:40:59   19   Elixir on the game content on the card, which needs to be

10:41:01   20   subtracted when you play that card from the third

10:41:05   21   parameter.      The third parameter is the Elixir at the

10:41:07   22   bottom.      That's your resource.

10:41:08   23              And -- and so when you play it, it's removed.

10:41:12   24   It's subtracted.      And you get another card.       So we've

10:41:17   25   already saw those in the mechanics.         So this is already
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 88 of 136 PageID #:
                                       17960                                         376



10:41:22    1   demonstrated when I -- when I play a card, and it's also

10:41:25    2   demonstrated in the source code.

10:41:26    3   Q.   And we've shown a still here from Plaintiff's

10:41:28    4   Exhibit 142.      Does that help illustrate this, as well?

10:41:32    5   A.   Yes, so when I -- when I play a card, first you have a

10:41:35    6   blank, and then down here it gets subtracted from the

10:41:37    7   Elixir.      That's the third parameter.     And the number on the

10:41:40    8   card, on each card, that's the second parameter.

10:41:43    9               So you have 5, 5, and the Elixir, in this case

10:41:46   10   the -- the bottom is 5.      When you select to attack a card,

10:41:52   11   when move it and deploy it, the value on the card, the

10:41:56   12   Elixir gets subtracted from the bottom, and you get blank

10:41:59   13   for a second, and then you get another card filled in.

10:42:07   14   Q.   So what can we conclude then from your analysis about

10:42:11   15   Claim 1 of the '481 patent?

10:42:12   16   A.   That it is infringed by Supercell.

10:42:15   17   Q.   Okay.    Now, let's then go -- that's the independent

10:42:19   18   claim, correct?

10:42:20   19   A.   Yes.

10:42:20   20   Q.   Let's go to the two dependent claims.         And first let's

10:42:24   21   start with Claim 4.      Let me show that for us.       Here we go.

10:42:31   22   What does Claim 4 of the '481 patent require?

10:42:34   23   A.   The terminal device according to Claim 1 -- we've

10:42:38   24   already walked through all the elements of Claim 1 --

10:42:41   25   wherein the control unit displays the game content selected
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 89 of 136 PageID #:
                                       17961                                         377



10:42:44    1   by the player in a second field different from the first

10:42:48    2   field in a state different from the state of being

10:42:52    3   displayed in the first field.

10:42:54    4   Q.   You talked a little bit earlier about the first field

10:42:58    5   and the second field.      Please remind us what that is?

10:43:03    6   A.   So the first field is at the bottom where you have your

10:43:05    7   cards or your deck.     You have the game content in that

10:43:08    8   rectangle form.     The second field is the battleground,

10:43:13    9   which is the top area, and -- and the claim -- and I'll

10:43:17   10   wait until the next question.

10:43:18   11   Q.   That's fine.    That's where I was going.

10:43:20   12               It also says that the game content must be

10:43:24   13   displayed in the second field in a state different from the

10:43:29   14   state of being displayed in the first field.           What is that

10:43:33   15   referring to with the word "state" there?

10:43:35   16   A.   Yes.    So if we go to the next screen, please.

10:43:39   17               When I play a card, we already saw that it

10:43:45   18   becomes -- and we have a video.

10:43:46   19   Q.   Go ahead.

10:43:48   20   A.   So this is the first field, this is the second field,

10:43:52   21   and the claim requires you as you move something from the

10:43:55   22   first field to the second field, that it has a different

10:43:58   23   state.

10:43:58   24               And we've shown that in the animation.        A card

10:44:03   25   becomes a player character, like we have a balloon card
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 90 of 136 PageID #:
                                       17962                                         378



10:44:07    1   that actually becomes a balloon that's flying and that's

10:44:10    2   shooting.      We have a Baby Dragon card that becomes an

10:44:14    3   actual little Baby Dragon flapping its wings.

10:44:19    4               So that meets the language of a second -- a state

10:44:22    5   different than the first state.        And for -- for that claim

10:44:27    6   language.

10:44:27    7   Q.   Is state a common term -- term that's used in the

10:44:32    8   computer science field?

10:44:33    9   A.   Yes.

10:44:33   10   Q.   And how is it commonly used in that field?

10:44:35   11   A.   A state is just a condition.       So like whatever state

10:44:37   12   that you want -- to be in a different state just means to

10:44:41   13   be in a different condition or different shape or different

10:44:44   14   mechanics.

10:44:45   15   Q.   All right.

10:44:45   16               MR. MOORE:    Let's go ahead and play the video.

10:44:47   17   Q.   (By Mr. Moore)      And illustrate for us why you believe

10:44:49   18   this claim element will be met?

10:44:52   19   A.   So this is the witch card that I moved, the Night

10:45:04   20   Witch.      And so it changes from a card to an actual witch

10:45:04   21   that's moving up.        So that's the different state.      And --

10:45:08   22   and, again, this is the second field, and this is the first

10:45:10   23   field.

10:45:10   24               So the claim language is met by the game

10:45:14   25   mechanics.
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 91 of 136 PageID #:
                                       17963                                         379



10:45:15    1   Q.   All right.   So what's your conclusion, then, about

10:45:17    2   Claim 4 of the '481 patent?

10:45:18    3   A.   That it is infringed by Supercell.

10:45:26    4   Q.   Let's go to Claim 5 then.      What does Claim 5 require?

10:45:31    5   A.   The terminal device according to Claim 1:          Wherein the

10:45:34    6   control unit enables a -- enables selection of the new game

10:45:38    7   content before a predetermined time is elapsed and when the

10:45:44    8   second parameter value of the new game content alternative

10:45:46    9   to the removed game content is smaller than the third

10:45:50   10   parameter value from which the second parameter value of

10:45:53   11   the removed game content has been subtracted.

10:45:56   12   Q.   Could you break that down for us, please?

10:45:59   13   A.   Sure.   So if we look at the first part, you need to

10:46:04   14   have new game content before a predetermined time has

10:46:07   15   elapsed.

10:46:08   16              So the predetermined time is -- is the game.           You

10:46:10   17   need -- you have a timer.       Like some games are two and a

10:46:14   18   half minutes or three minutes.        But that is a predetermined

10:46:17   19   time because it's programmed in advance.          So -- so it

10:46:22   20   meets -- the programmer decides the length of the game.

10:46:24   21              The second part of the language says, when the

10:46:28   22   second parameter -- that's the Elixir -- on the game

10:46:31   23   content value of the new game content alternative to the

10:46:36   24   removed game content -- so you've played a card, you got

10:46:38   25   another card, for example, with a new Elixir, and then you
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 92 of 136 PageID #:
                                       17964                                         380



10:46:43    1   have to have it -- it's smaller than the third parameter,

10:46:46    2   so you need to play it -- it needs to be smaller than the

10:46:49    3   third parameter.      The third parameter is that Elixir at the

10:46:53    4   bottom, that's your resource, from which the second

10:46:57    5   parameter value of the removed game content has been

10:47:01    6   subtracted.

10:47:01    7            So when you removed -- when you played your second

10:47:05    8   card -- sorry, when you played a card, your second

10:47:08    9   parameter, that Elixir was subtracted from the bottom, it

10:47:12   10   was replaced by new content.       That new content also has an

10:47:17   11   Elixir value, and you can play it if the Elixir value is

10:47:24   12   less than the upper limit of the bottom and before the game

10:47:28   13   ends, which is the predetermined time.

10:47:29   14   Q.   Okay.

10:47:32   15            MR. MOORE:     Let's go back, if we could, to the

10:47:34   16   video from Claim 4, and could you play that again, please?

10:47:41   17   A.   So --

10:47:43   18   Q.   (By Mr. Moore)    Please illustrate.      Yes.

10:47:45   19   A.   So here, I -- I played the card.        This is the 4.      It

10:47:49   20   has a 4, so the 4 is subtracted.        I end up with 2.      And

10:47:54   21   then I get a new content here with -- with another 4.               And

10:47:57   22   I can play the 4 when the -- the Baby Dragon, I can play it

10:48:03   23   as long as this number is less than the number here, which

10:48:06   24   is correct.

10:48:06   25   Q.   And what's the predetermined time aspect of this?
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 93 of 136 PageID #:
                                       17965                                         381



10:48:08    1   A.   The predetermined time is like the length of the game.

10:48:12    2   So, here, I have 1 minute left.        The -- the beginning of

10:48:16    3   the game was already pre-determined by the programmer which

10:48:19    4   sets the game at a -- a few minutes.

10:48:22    5   Q.   Okay.    Let's move forward then.

10:48:28    6               So then what is your conclusion, Dr. Akl, for

10:48:32    7   Claim 5 of the '481 patent?

10:48:33    8   A.   That it is infringed by Supercell.

10:48:38    9   Q.   Now does that complete your analysis of the battle

10:48:42   10   patents?

10:48:42   11   A.   Yes.

10:48:43   12   Q.   All right.     And what's the next patent you'd like to

10:48:46   13   talk about?

10:48:46   14   A.   The next patent I want to talk about is the '655.

10:48:51   15   Q.   Okay.    And, again, remind us the nature of this patent

10:48:57   16   and what it relates to in the Clash Royale game, please.

10:48:59   17   A.   And this is the donation patent.        I think we skipped

10:49:04   18   one slide.

10:49:05   19   Q.   That's okay.     Let's move on to this.

10:49:07   20               So, again, please, Dr. Akl, remind us what this

10:49:10   21   patent relates to and what game you're going to look at

10:49:13   22   here.

10:49:14   23   A.   Yes.    So I'm going to now look at the donation -- we're

10:49:19   24   still in the same game, and we're going to look at donating

10:49:26   25   virtual content in this game and how a -- the user that
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 94 of 136 PageID #:
                                       17966                                         382



10:49:30    1   receives that content gets an additional benefit.

10:49:35    2   Q.   Okay.    Now, what -- what is shown on the screen on the

10:49:46    3   right, which is an excerpt from Plaintiff's Exhibit 153?

10:49:51    4   A.   So what I'm showing you here is as a player, I'm not

10:49:56    5   now in the middle of the game.        I'm actually outside of the

10:49:59    6   game, but I'm still playing the game in terms of the game

10:50:03    7   is running, but I'm not in the middle of a battle.            And so

10:50:07    8   this is a different view when I'm not in battle.

10:50:10    9               And what I have is I have -- different people can

10:50:16   10   ask me for cards, can ask me for game content.            So I can

10:50:23   11   request game content, and I can get requests from other

10:50:26   12   players.

10:50:27   13               So this is me.   I am requesting the card.        And I'm

10:50:30   14   requesting that.      And I can have card requests from other

10:50:35   15   people.      So this is the name -- can we zoom in, please?

10:50:40   16   Yes.

10:50:41   17               So this is the name of the player and that player,

10:50:44   18   for example, is requesting a card.         And -- and what I can

10:50:49   19   do is if I have the card -- so it's kind of like Amazon

10:50:55   20   wish list where somebody can put in a list of what they

10:50:58   21   want, and if I actually have that content, I can donate a

10:51:05   22   card from my possession to -- to a player.

10:51:08   23   Q.   And are these players in your clan?

10:51:10   24   A.   Yes.

10:51:11   25   Q.   So Clash Royale also allows clans?
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 95 of 136 PageID #:
                                       17967                                         383



10:51:16    1   A.   Yes.

10:51:17    2   Q.   Okay.    And what is the purpose of allowing players in

10:51:20    3   clans to donate cards to each other in a game?

10:51:22    4   A.   Well, I can help them level.       I can provide them

10:51:29    5   material that they need to -- to help them go from a card

10:51:34    6   to a new card with better statistics.         And so it makes the

10:51:40    7   game more fun.     If I can help them one time, and then they

10:51:44    8   can help me another time, it makes the game better for both

10:51:48    9   of us.

10:51:49   10   Q.   So does each player have their own deck of cards

10:51:52   11   that -- that they hold?

10:51:53   12   A.   Yes.

10:51:53   13   Q.   And how does a game figure out which of the cards out

10:51:58   14   of your deck it's going to show in that first field at the

10:52:02   15   bottom?

10:52:02   16   A.   It randomly decided.     So there are algorithms that

10:52:06   17   decide -- you design your -- your -- your game content, and

10:52:08   18   you unlock stuff.     And then the game decides which cards to

10:52:12   19   play for you in what order.

10:52:14   20   Q.   And is -- what's the strategy involved in -- in having

10:52:20   21   a deck and what cards you might want to put in the deck?

10:52:24   22   Explain how that works.

10:52:25   23   A.   Yes.    The -- the -- so you want a deck that's

10:52:28   24   well-balanced.     The -- most video games run on the

10:52:33   25   principle of rock, paper, scissors, where a card can be
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 96 of 136 PageID #:
                                       17968                                         384



10:52:37    1   stronger than another card but weaker than a different

10:52:42    2   card.

10:52:42    3               And so this principle of rock, paper, scissors

10:52:45    4   where paper covers rock and rock breaks scissors and

10:52:51    5   scissors cuts paper, where any one item is better than

10:52:56    6   another but worse than -- than one.

10:52:58    7               So -- so this is where there isn't an ultimate

10:53:04    8   deck.   You don't have a deck that's always going to win,

10:53:07    9   because whatever you pick, there's going to be a card

10:53:10   10   that's going to be better but a card that's worse.

10:53:12   11               And so the game -- you strategize about how you

10:53:15   12   build a well-balanced deck with different -- so an example

10:53:22   13   from the game like the arrows are good against flying

10:53:26   14   objects.     And the flying objects are good against units

10:53:29   15   that walk.     And units that walk are good, for example,

10:53:34   16   against, you know, the horses that attack.

10:53:35   17               So -- so there's this mechanics where there isn't

10:53:38   18   one overpowered card, but there's a dynamic in terms of

10:53:45   19   each card has pros and cons.

10:53:47   20   Q.   All right.    And you mentioned something earlier about

10:53:49   21   cards having levels.     Can you explain what you mean by

10:53:52   22   that, please?

10:53:52   23   A.   Yes.    So the level -- so each card has a level, and

10:54:00   24   they have statistics.      And usually the -- the higher the

10:54:03   25   level, the better the statistics.
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 97 of 136 PageID #:
                                       17969                                         385



10:54:05    1   Q.   Okay.    What type of statistics are on different level

10:54:07    2   cards?

10:54:08    3   A.   So -- so you can think of a card -- it's kind of like,

10:54:13    4   you know, a car and you have a model, you have like a 2015

10:54:15    5   Mustang, and then -- and it has a certain horsepower.             And

10:54:20    6   then you -- you have a -- a different card with a higher

10:54:23    7   level with -- with more horsepower.

10:54:27    8               So the statistics are like the health of the card,

10:54:29    9   which is the health of the character, how much it can

10:54:33   10   attack, how much attack it can take, how long does it stay

10:54:38   11   on the battlefield, and so on.        So we saw examples of that.

10:54:43   12   Q.   I take it a higher level card is better than a lower

10:54:47   13   level card?

10:54:48   14   A.   Yes.

10:54:48   15   Q.   Okay.    All right.    So what -- let's --

10:54:51   16               MR. MOORE:   If you can zoom that out, please,

10:54:53   17   Mr. Groat.

10:54:56   18   Q.   (By Mr. Moore)      What is your opinion with regard to the

10:54:58   19   infringement by Supercell of the '655 donation patent?

10:55:03   20   A.   So we're going to look at two claims, Claims 5 and 7.

10:55:09   21   And my opinion will be that Supercell infringes those two

10:55:15   22   claims, after we walk through the analysis.

10:55:17   23   Q.   Do -- are those independent or dependent claims?

10:55:21   24   A.   They are dependent claims -- sorry, Claim 7 is an

10:55:28   25   independent claim.       Claim 5 depends on Claim 1.
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 98 of 136 PageID #:
                                       17970                                         386



10:55:32    1   Q.   So what does that mean in terms of your analysis that

10:55:35    2   we'll walk through?

10:55:36    3   A.   Right.    So I am going -- so Claim 7, we can walk

10:55:41    4   through, but for Claim 5, we need Claim 1.           And Claim 1 and

10:55:45    5   Claim 7 are very similar.       So we're going to walk through

10:55:48    6   Claim 1 and Claim 7 in parallel.

10:55:53    7   Q.   Okay.    What pieces of Claims 1 and 7 are we showing

10:55:57    8   here on the slide regarding the preamble?

10:55:59    9   A.   So we're showing that Claim 1 is a system claim.            It

10:56:03   10   requires a server for providing a service to a plurality of

10:56:09   11   devices respectfully [sic] used by a plurality of users,

10:56:14   12   and communicating with the plurality of devices, the server

10:56:17   13   comprising.     So it's a system claim about a server and

10:56:20   14   multiple devices that are in communication with each other.

10:56:24   15            Claim 7 is the method claim, and it's similar

10:56:28   16   because it says the method of controlling a server for

10:56:30   17   providing the service.      So one is a system claim, and one

10:56:36   18   is a method claim for controlling the server.

10:56:38   19   Q.   And why do you believe that Supercell itself directly

10:56:43   20   infringes this aspect of Claims 1 and 7?

10:56:46   21   A.   Because Supercell owns and operates the servers.            They

10:56:50   22   have the source code on the servers.         They also have their

10:56:54   23   source code on the plurality of devices that also play the

10:56:58   24   games that are communicating with the servers.

10:57:00   25   Q.   The phones?
     Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 99 of 136 PageID #:
                                       17971                                         387



10:57:01    1   A.   Yes.

10:57:01    2   Q.   All right.    And how does Supercell itself perform a

10:57:04    3   method for controlling a server for providing, et cetera,

10:57:08    4   under this element of the claim?

10:57:10    5   A.   Because Supercell owns the servers and owns the -- the

10:57:15    6   source code that controls the -- the games on the server

10:57:19    7   and communicates with the phone, it meets this claim

10:57:22    8   limitation.

10:57:23    9   Q.   In addition, does Supercell also operate the servers?

10:57:26   10   A.   Yes.

10:57:28   11   Q.   All right.    Now, let's move forward.       Here we go.

10:57:34   12               We showed this previously, I believe, Dr. Akl.

10:57:38   13   What is this showing?

10:57:39   14   A.   Right.    So this is the same game, but we're looking at

10:57:43   15   a different aspect of the game.        We're looking at the

10:57:44   16   donation.     But at least for the first part to show that

10:57:47   17   it's -- the game is in communication with the server and

10:57:50   18   the server communicates with the game, we have already

10:57:53   19   shown that you have to have an Internet connection when you

10:57:55   20   start the game.     And you need to -- the server will find a

10:58:02   21   player for you.     That's how you know that, one, you need to

10:58:05   22   be in connection with the server.

10:58:06   23               So this is the video -- or this is a snapshot from

10:58:12   24   the video that we saw earlier of -- of searching for an

10:58:15   25   opponent.
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 100 of 136 PageID #:
                                       17972                                         388



10:58:16    1   Q.   And this is the same evidence on which you relied for

10:58:22    2   the server-related terms in the battle patents?

10:58:24    3   A.   Yes.

10:58:24    4   Q.   Thank you.

10:58:25    5               Let's go on to the next -- well, first of all,

10:58:26    6   what is your opinion about the preambles of Claims 1 and 7

10:58:29    7   then.

10:58:29    8   A.   That they are infringed by Supercell.

10:58:31    9   Q.   Let's go on to the next element, which is (a).           What

10:58:37   10   does this element require?

10:58:38   11   A.   A storage medium for storing possessed objects

10:58:45   12   respectively possessed by the plurality of users, acquired

10:58:49   13   in the service and used in the service.

10:58:51   14   Q.   And has the Court issued any claim constructions for

10:58:55   15   this element?

10:58:56   16   A.   Yes.

10:58:56   17   Q.   What is the Court's construction?

10:58:57   18   A.   So for possessed objects, it means items such as hair

10:59:02   19   styles, clothes, accessories, goods, and backgrounds.

10:59:07   20   Q.   Did you apply the Court's construction in your analysis

10:59:11   21   of infringement?

10:59:11   22   A.   Yes.

10:59:11   23   Q.   How does Clash -- how does Supercell operating Clash

10:59:17   24   Royale meet this element as the Court has construed it

10:59:18   25   here?
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 101 of 136 PageID #:
                                       17973                                         389



10:59:19    1   A.   We -- we already saw the -- the game content that you

10:59:23    2   have.   You own -- you have the possessed objects.           So we

10:59:26    3   have a slide -- on the next one, I think, yes.

10:59:28    4   Q.   There you go.

10:59:29    5   A.   You can -- you have your objects.        They're stored on

10:59:34    6   the phone.   And your -- your -- your different cards have

10:59:39    7   different characteristics, so that meets the language.               And

10:59:41    8   I think there's a video --

10:59:42    9   Q.   Before we -- sure.    Before we get to the video, what --

10:59:46   10   do you see those chests down at the bottom, what is that?

10:59:48   11   A.   So right here, you have a chest.        Some are closed.      It

10:59:53   12   says this will unlock after a certain time.           This one says

10:59:56   13   I can open it.

10:59:58   14            So by opening chests, you get items, and those

11:00:02   15   items become part of your inventory or your possession.               So

11:00:06   16   this is one way you can end up with items that are in your

11:00:10   17   possession, which meets the claim construction.

11:00:11   18   Q.   How do you get access to these chests?

11:00:15   19   A.   So they -- some are on timers.       Some are on pay walls.

11:00:22   20   And what we mean is you can use real money to get game

11:00:26   21   currency that helps the clock move faster to unlock chests.

11:00:31   22            So and -- and people would spend a lot of money to

11:00:33   23   get gems, for example, or gold.        And you can use that to

11:00:40   24   make the chests open faster, which gives you more content.

11:00:43   25   Q.   And does this screen show how much gems and gold you
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 102 of 136 PageID #:
                                       17974                                         390



11:00:47    1   had at this particular point in time?

11:00:49    2   A.   Yes.    So in -- in here at the top, you see I have 4,790

11:00:55    3   gold coins and 253 gems.

11:00:58    4   Q.   All right.     And what level are you in Clash Royale when

11:01:02    5   this --

11:01:03    6   A.   11.

11:01:03    7   Q.   11?    Okay.   So is that pretty far up?

11:01:05    8   A.   No.

11:01:05    9   Q.   No.    You could still do better?     All right.

11:01:09   10   A.   Yes.

11:01:09   11   Q.   All right.

11:01:09   12               MR. MOORE:   Let's show the video, please,

11:01:11   13   Mr. Groat.

11:01:14   14   Q.   (By Mr. Moore)      What are you showing here in this

11:01:16   15   video?

11:01:16   16   A.   So I'm opening a chest.      I click on the chest.       It

11:01:19   17   opens.      It gives me gold.   So it gives me the resource.         I

11:01:22   18   can click it again.       It gives me a Barbarian card.       It

11:01:26   19   gives me a Skeleton card.       It gives me a Royal Giant, gives

11:01:32   20   me a Furnace.       This is a rare card.    And those are the

11:01:35   21   cards.      And I get multiple versions.     So I get this much

11:01:39   22   gold.      I get five of this card.    I get 11 of the Skeleton

11:01:43   23   card.      And sometimes you end up with enough cards that you

11:01:47   24   can then upgrade.

11:01:48   25   Q.   What does it mean to upgrade a card?
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 103 of 136 PageID #:
                                       17975                                         391



11:01:51    1   A.   So when you upgrade a card, you get a new card with

11:01:55    2   better statistics.     So you trade in your old card and you

11:01:58    3   get a better card, kind of like when you trade in your car

11:02:01    4   and you get a new car with better mileage or better engine.

11:02:05    5   Q.   And why are these items that you get out of the chest,

11:02:08    6   in your opinion, possessed objects as the Court has

11:02:10    7   construed that claim element?

11:02:11    8   A.   Because it meets the Court's claim construction of

11:02:16    9   items such as -- and we have a list of goods or backgrounds

11:02:19   10   or accessories or clothes or -- so it meets the Court's

11:02:23   11   claim construction, and it becomes part of your inventory.

11:02:26   12   It becomes your possession.

11:02:27   13   Q.   All right.   And so what is your opinion, then, as to

11:02:30   14   Element a of Claims 1 and 7?

11:02:32   15   A.   That it is infringed by Supercell.

11:02:33   16   Q.   Thank you.   Let's move on then to Element b.          What does

11:02:42   17   Claim Element b of Claims 1 and 7 require?

11:02:46   18   A.   Wherein the storage medium stores, for each of the

11:02:49   19   plurality of users, transfer information indicating a

11:02:54   20   transfer or a user who has transferred an object to any of

11:03:00   21   the plurality of the users.

11:03:01   22   Q.   How does Supercell infringe this element of the claims?

11:03:06   23   A.   So the -- the storage medium is your phone which

11:03:13   24   stores.   For each of the plurality of users, transfer

11:03:17   25   information, so we're going to see notifications that the
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 104 of 136 PageID #:
                                       17976                                         392



11:03:20    1   phone will give you that will indicate a transfer or a user

11:03:23    2   who has transferred an object to any of other users.

11:03:26    3   Q.   In addition to storage on the phone, is there storage

11:03:29    4   anywhere else in Supercell's -- or is there storage

11:03:33    5   anywhere else?

11:03:33    6   A.   Yes, there's also a storage on the servers, and -- and

11:03:36    7   all the donations or those transfers happen through the

11:03:39    8   servers.

11:03:39    9              So the server will remove that item from your

11:03:48   10   inventory and will add the donation to a different phone, a

11:03:51   11   user's inventory, and it stores that transaction at the

11:03:56   12   server.

11:03:56   13   Q.   How do you know that?

11:03:57   14   A.   Because when you -- if you throw your phone or break

11:04:00   15   your phone or get a new phone and you download the game,

11:04:03   16   then all your inventory that you have will download even

11:04:07   17   though it wasn't stored on the phone if you get a new

11:04:10   18   phone.

11:04:10   19              So if I reinstall the game fresh because I'm on a

11:04:15   20   new phone and I don't have any game data, it will -- once I

11:04:20   21   sign in, it will download all my game data from Supercell's

11:04:26   22   servers.

11:04:26   23   Q.   Okay.   Let's look at the next slide.        Do you have a

11:04:29   24   video here that demonstrates the infringement of these

11:04:31   25   claim elements?
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 105 of 136 PageID #:
                                       17977                                         393



11:04:32    1   A.   Yes.

11:04:34    2               MR. MOORE:   Could you please play that?

11:04:36    3   Q.   (By Mr. Moore)      And illustrate why that is so?

11:04:39    4   A.   So I -- I hit the social tab at the bottom.          It shows

11:04:46    5   me the players.     It shows me what I have and what I can

11:04:52    6   give and what I'm asking.       I hit the donate button, and on

11:04:56    7   top, it says donating 40 cards.        So as I hit the donate, it

11:05:00    8   gave me an opportunity to donate cards that I own to a

11:05:06    9   player, in this case Voxel.

11:05:12   10   Q.   Let me get this straight, what is Voxel doing here that

11:05:17   11   set this screen up for you?

11:05:19   12   A.   So Voxel is another player in my clan, and I am

11:05:23   13   selecting -- I am choosing to donate the little purple

11:05:29   14   dragon.

11:05:31   15   Q.   I think that may be a bat actually.

11:05:33   16   A.   It's a bat, sorry.      The purple bat to Voxel.       So I can

11:05:39   17   pick -- so I can, for example, donate this card to

11:05:44   18   Chunnyworth, or I can choose to donate the bats to Voxel.

11:05:50   19   So depending on what I own in my possession, I can see, you

11:05:55   20   know, what someone wants and I can help them out.

11:05:59   21   Q.   And why is this that you demonstrated here show that

11:06:06   22   Supercell meets Element b of Claims 1 and 7?

11:06:11   23   A.   Because I am transferring information indicating the

11:06:14   24   transfer so -- and at the top of the screen we got that

11:06:16   25   notification that there was a transfer, and you're
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 106 of 136 PageID #:
                                       17978                                         394



11:06:19    1   transferring an object.      So the -- Supercell, both through

11:06:24    2   the servers and through the games infringe this element.

11:06:27    3   Q.   Let's go ahead then to the next one.         It's Element c, a

11:06:36    4   little bit longer in length.       What does this element

11:06:39    5   require, Dr. Akl?

11:06:39    6   A.   A communication module for sending, to a device of a

11:06:45    7   first user among the plurality of users, display data for

11:06:50    8   selecting a first object from the possessed objects

11:06:54    9   possessed by the first user -- I'm going to be the first

11:06:58   10   user -- and selecting a second user from the plurality of

11:07:04   11   users, wherein the communication module receives from the

11:07:06   12   device of the first user a request for transfer of the

11:07:12   13   selected first object from the first user to the second

11:07:17   14   user.

11:07:17   15   Q.   Okay.    Again, can you break that down for us a little

11:07:20   16   bit, please?

11:07:20   17   A.   Yes.    So I am the first user, and it's my device, and I

11:07:25   18   am going to -- I need to have on my display the ability to

11:07:31   19   select a first object.      So I need to be able to select a

11:07:34   20   first object from the possessed objects possessed by the

11:07:39   21   first user.

11:07:39   22               So on my phone, I need to be able to see what I

11:07:42   23   own and be able to then select the second user.            I need to

11:07:47   24   be able to pick somebody to give them the -- what I'm going

11:07:53   25   to be donating to them.      And then there has to be
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 107 of 136 PageID #:
                                       17979                                         395



11:07:57    1   communication that receives from the device.

11:08:00    2            So my phone's connected to the server, and it's

11:08:03    3   going to receive the request for transfer.          So when I hit

11:08:08    4   donate, there's going to be a request for transfer that's

11:08:10    5   going to go from my phone and my object from the first user

11:08:18    6   to the second user.     So -- and I can walk through it again

11:08:23    7   with the slide.

11:08:23    8   Q.   Yes, I think it's the same video, but let's look at it

11:08:26    9   again now that we have that context.

11:08:28   10            Please explain how that claim element is met as

11:08:31   11   shown in this video in Plaintiff's Exhibit 145.

11:08:34   12   A.   Okay.   So I hit the social tab, and if we can pause

11:08:41   13   here just for a second.      The -- this is the display, and

11:08:47   14   the display is showing two things.         It's showing my ability

11:08:50   15   to select from the items possessed, so I can choose which

11:08:55   16   card from these cards that I own, like the girl or the bat,

11:08:59   17   and it allows me to select the player.

11:09:02   18            So we have Voxel and we have Chunnyworth, so I

11:09:07   19   can -- I need to do two things.        I need to select the card,

11:09:10   20   I need to select the player.       So, in this case, by -- if I

11:09:13   21   hit this donate or I hit that donate, I am selecting the

11:09:17   22   card and selecting the player that I'm going to transfer

11:09:22   23   items possessed by me.

11:09:23   24            So these are the game objects that are possessed

11:09:27   25   by me, and then that request is going to go to the server,
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 108 of 136 PageID #:
                                       17980                                         396



11:09:30    1   which is then going to send a notification up here.             We'll

11:09:33    2   see it in a second, when I donate.

11:09:35    3               So now if we can play the video, please.         So I hit

11:09:46    4   the donate, and you see this donating 40 cards on top.             And

11:09:50    5   my cards have now gone to that second player.

11:09:53    6   Q.   All right.    And does that meet the Element c of

11:10:00    7   Claims 1 and 7?

11:10:01    8   A.   It does.

11:10:02    9   Q.   Okay.    Now, were you here yesterday for the opening

11:10:10   10   statements?

11:10:10   11   A.   Yes.

11:10:10   12   Q.   And is this one of the claim elements that Supercell's

11:10:14   13   counsel talked about at the opening statements?

11:10:16   14   A.   Yes.

11:10:16   15   Q.   And I think you recall there being a suggestion and

11:10:19   16   maybe they put an X by it that this one wasn't present in

11:10:25   17   Clash Royale?

11:10:25   18   A.   Correct.

11:10:26   19   Q.   Do you agree with that?

11:10:27   20   A.   No.

11:10:27   21   Q.   Why not?

11:10:27   22   A.   Because the objection that Supercell is making is -- if

11:10:34   23   we go back to the slide for a second.

11:10:37   24   Q.   Sure.

11:10:37   25   A.   The -- the -- and play just to the middle.
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 109 of 136 PageID #:
                                       17981                                         397



11:10:40    1            They're saying that I don't -- I'm not the one

11:10:46    2   selecting -- pause.     Thank you.

11:10:48    3            They're saying I'm not the one selecting, and, in

11:10:51    4   fact, the second player selects the card.          That does not

11:10:59    5   get them out of infringement.

11:11:00    6            So the fact that the second player has a wish

11:11:03    7   list -- so, for example, Chunnyworth can request different

11:11:09    8   cards and Voxel can request different cards, and I get to

11:11:12    9   know which cards they want.       That is an additional feature.

11:11:15   10   But that's unrelated to the claim.

11:11:17   11            The claim says I need to be able to select from my

11:11:22   12   cards that I possess and give it to somebody.           So the fact

11:11:24   13   that I know what they want doesn't get them out of

11:11:27   14   infringement because the claim doesn't say how I get to

11:11:30   15   know what cards.

11:11:31   16            You know, I can pick something or they can tell me

11:11:35   17   what they want.     I'm still doing the selection because I

11:11:37   18   still get to choose and select from my own cards what I

11:11:44   19   give to a player.     I get to select the person, and I get to

11:11:47   20   select the card.

11:11:47   21            So I believe their argument is incorrect.

11:11:50   22   Q.   Thank you.   So, again, your conclusion -- what is your

11:11:57   23   conclusion as to Element c of Claims 1 and 7?

11:12:05   24   A.   That it is infringed and Supercell meets the language

11:12:07   25   in the claims.
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 110 of 136 PageID #:
                                       17982                                         398



11:12:07    1   Q.   Let's move on to Element d.       What does Element d

11:12:10    2   require?

11:12:10    3   A.   A processor configured to update the transfer

11:12:13    4   information of the second user in response to the request

11:12:16    5   for transfer, for determining.

11:12:19    6   Q.   And how does Supercell meet the Limitation d?

11:12:25    7   A.   So the -- the second user is going to get a message

11:12:29    8   that tells them that they received the card.           So they're

11:12:32    9   going to -- that transfer information of the second user --

11:12:36   10   I'm going to see a notification, and they're going to see a

11:12:39   11   notification.

11:12:39   12   Q.   So in this example that's Voxel, the user you gave the

11:12:43   13   bats to?

11:12:44   14   A.   Yes.

11:12:44   15   Q.   All right.    And how do they see that notification?

11:12:46   16   A.   In a couple of places.      It's going to pop up on the top

11:12:51   17   of their screens, and they're going to see cards added to

11:12:54   18   their inventory.      The same way I saw cards deducted from my

11:12:59   19   inventory and I saw a notification on the top of the

11:13:02   20   screen.

11:13:02   21               MR. MOORE:   All right.   And can we play this

11:13:04   22   video, please?

11:13:05   23   Q.   (By Mr. Moore)      And please show us how this illustrates

11:13:07   24   your testimony.

11:13:08   25   A.   So -- so now I am giving a card, and that card is being
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 111 of 136 PageID #:
                                       17983                                         399



11:13:18    1   traded through Voxel.     And you see that notification pop in

11:13:23    2   on top, and the cards have now been sent.          And on Voxel's

11:13:28    3   screen, it will show that they received the cards the same

11:13:31    4   way it shows I've sent the cards.

11:13:35    5            MR. MOORE:    Actually, can we back up and restart

11:13:38    6   that and make sure you didn't misspeak.

11:13:41    7   Q.   (By Mr. Moore)   Are you receiving or requesting cards

11:13:43    8   here?

11:13:43    9   A.   So, in this case, I am -- so this is an example where I

11:13:46   10   request something from Voxel.       So for me to show -- to be

11:13:50   11   able to be in the position of Player 2, I am now asking for

11:13:54   12   a card to be received.      And when Voxel sends me a card, I'm

11:13:57   13   going to get it.

11:13:58   14            So the same way I showed how I sent a card to

11:14:01   15   Voxel, Voxel is going to now send me a card.           And what you

11:14:04   16   see on my screen, I am now being User 2 where I am showing

11:14:10   17   how I can receive cards.      This is the -- display is the

11:14:18   18   same.

11:14:18   19            So on this screen, I am requesting something, and

11:14:20   20   I received it, and I get the notification, and I get the

11:14:23   21   cards.

11:14:23   22   Q.   So in the example -- in the first example we looked at

11:14:26   23   where you gave the bats to Voxel, what would Voxel see on

11:14:30   24   their screen?

11:14:30   25   A.   They would have seen a notification and seen that they
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 112 of 136 PageID #:
                                       17984                                         400



11:14:33    1   got the -- the cards.     On my screen, I -- I requested

11:14:37    2   Skeleton cards, and if we play it again, you'll see how I

11:14:40    3   received the cards and the notifications.

11:14:43    4   Q.   Sure.   It happens quickly.

11:14:45    5            MR. MOORE:    So let's -- if you can pause it when

11:14:47    6   the notification comes across the top.

11:14:50    7   A.   So I request the card, and I hit -- I'm giving them my

11:14:53    8   wish list, and I hit request.       And then Voxel was -- sends

11:14:56    9   me the cards.

11:14:59   10            MR. MOORE:    Pause it, please.       Thank you.

11:15:00   11   Q.   (By Mr. Moore)   Where is that shown?

11:15:01   12   A.   It -- it's very -- here, it says Skeleton received from

11:15:08   13   Voxel, you see at the very top.        It's kind of hard to see,

11:15:12   14   but it's a little notification that pops in, Skeleton

11:15:16   15   received from Voxel.

11:15:17   16   Q.   How does that meet Claim Element d of Claims 1 and 7?

11:15:21   17   A.   So, in this case, Voxel is the first user and I'm the

11:15:26   18   second user and I'm receiving that notification.            So for me

11:15:29   19   to be able to demonstrate what a second user sees, I need

11:15:31   20   to swap the donation, which is what I need to do for this

11:15:35   21   claim element here.

11:15:36   22   Q.   Okay.   Now, what is your ultimate conclusion on

11:15:41   23   Element d then, Dr. Akl?

11:15:42   24   A.   That it is met and infringed by Supercell.

11:15:45   25   Q.   All right.   And then let's go on to Element e.          What
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 113 of 136 PageID #:
                                       17985                                         401



11:15:49    1   does this element require?

11:15:51    2   A.   Determine whether the transfer information of the

11:15:55    3   second user satisfies a condition for granting a second

11:16:01    4   object when the first object is transferred in response to

11:16:04    5   the request for transfer, for granting.

11:16:07    6   Q.   Did the Court construe or enter a construction for any

11:16:11    7   of the terms in this element?

11:16:12    8   A.   Yes.

11:16:13    9   Q.   And what is that construction?

11:16:15   10   A.   Second object has to be an item that is distinct from

11:16:19   11   the first object.

11:16:20   12   Q.   Did you apply that construction in your analysis?

11:16:23   13   A.   Yes.

11:16:24   14   Q.   And how is this element infringed, as the Court has

11:16:27   15   construed it, by Supercell?

11:16:28   16   A.   So when -- for example, for the donation, if I get

11:16:37   17   enough cards and I have enough cards that I can level my

11:16:41   18   card, I end up with a new card with better statistics so

11:16:47   19   that new card would be the second object that would be

11:16:52   20   distinct from the first card because it would be a

11:16:55   21   different level, it will be different statistics on it, and

11:16:58   22   it would meet the Court's claim construction.

11:17:04   23   Q.   Okay.    Excuse me.

11:17:05   24               And do you have a video here that helps illustrate

11:17:08   25   that?
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 114 of 136 PageID #:
                                       17986                                         402



11:17:08    1   A.   Yes.

11:17:09    2               MR. MOORE:   All right.   Let's play this portion of

11:17:11    3   Plaintiff's Exhibit 143.

11:17:12    4   Q.   (By Mr. Moore)      And please explain how it illustrates

11:17:15    5   your opinion.

11:17:17    6   A.   So this is a card that's Level --

11:17:26    7   Q.   12?

11:17:27    8   A.   Level 12, yes.      I have 40 out of 200.     So once I end up

11:17:33    9   with 200 cards, I can level it.        But at this point, I can't

11:17:38   10   yet.

11:17:38   11   Q.   What do you mean by level it?

11:17:39   12   A.   Level it -- you -- you -- I will have an animation

11:17:43   13   where basically you have enough cards, you trade it in, and

11:17:47   14   you exchange it, and you get a -- a new card.

11:17:49   15   Q.   Okay.    So then how does Supercell in Clash Royale

11:17:54   16   determine whether the transfer information satisfies a

11:17:56   17   condition for granting this second object based on what

11:17:58   18   you've shown here?

11:17:59   19   A.   Right.    So once -- so if we go back and play this at

11:18:05   20   the very beginning -- okay, we can pause here.           I'm sorry,

11:18:15   21   display a little bit more.       Thank you.     Yes.

11:18:17   22               So when I click info, I get the information on the

11:18:20   23   card.      But even before I click info, at the bottom of every

11:18:24   24   card, in this screen, you can see what are the requirements

11:18:27   25   to increase the level of the card.
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 115 of 136 PageID #:
                                       17987                                         403



11:18:29    1            So the one -- each number will give you the total

11:18:34    2   number that you need.     So, for example, here, you need 800,

11:18:37    3   and I don't -- I haven't hit that yet.          For this one I need

11:18:41    4   2000 and so on.

11:18:42    5            So the -- if you end up with enough cards that

11:18:45    6   gets you over that threshold, then you can use gold and you

11:18:48    7   unlock and you trade in that card for a new card.

11:18:53    8   Q.   Okay.   But let me skip ahead to this one first.

11:18:57    9            What are you showing here on this slide?

11:18:59   10   A.   So this slide I'm going to -- I'm going to show that

11:19:04   11   I've upgraded a card, and an upgraded card is different

11:19:08   12   than the previous level card.

11:19:10   13            So once I upgrade a card -- so this one is now

11:19:14   14   upgraded, for example, to Level 9.         It's a new card, and it

11:19:18   15   has new statistics.     So it -- the game gives me a

11:19:22   16   comparison of my new card versus my previous card that I no

11:19:26   17   longer have.

11:19:27   18            And this card is better because it's going to have

11:19:31   19   plus 6 for damage and plus 6 for damage per second, and

11:19:36   20   plus 6 for hit points.      So it's giving me the statistics of

11:19:41   21   this new card.

11:19:41   22   Q.   So why is this upgraded card a second object which the

11:19:46   23   Court has construed as an item that is distinct from the

11:19:49   24   first object?

11:19:49   25   A.   Because it meets that claim construction.          So think of
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 116 of 136 PageID #:
                                       17988                                         404



11:19:52    1   it as, you know, you -- you have a car and you have a 2015

11:19:56    2   model, and you trade it in, and you get a 2020 model.             It's

11:20:01    3   the same car name, but it's a different car because it's

11:20:05    4   now a 2020.    And it has, you know, better engine, better

11:20:09    5   gas mileage, and so on.

11:20:10    6             So even though they're both the Skeleton card, it

11:20:15    7   is a new card with a new level and new parameters and

11:20:20    8   statistics.    So it meets the Court's claim construction.

11:20:22    9   Q.   Okay.   Thank you.

11:20:23   10             And so what is your conclusion as to Element e of

11:20:27   11   Claims 1 and 7?

11:20:28   12   A.   That Supercell infringes Element e.

11:20:30   13   Q.   Let's go on to the next one, please, Element f.           What

11:20:36   14   does this element require?

11:20:38   15   A.   Grant the second object used in the service of the

11:20:42   16   [sic] second user if the transfer information of the second

11:20:47   17   user satisfies the condition for granting the second

11:20:49   18   object.

11:20:49   19   Q.   All right.   And how does Supercell -- walk us through,

11:20:54   20   please, how Supercell infringes this element.

11:20:56   21   A.   So this is saying that you grant the second object --

11:20:58   22   so, for example, you get the new card -- to the second user

11:21:04   23   if the transfer information satisfies the condition.             So if

11:21:07   24   I get enough cards or if the transfer was enough cards to

11:21:11   25   get me over the required number, then I end up with a new
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 117 of 136 PageID #:
                                       17989                                         405



11:21:15    1   card.      So the donation would meet this requirement.

11:21:21    2   Q.   Okay.

11:21:21    3               MR. MOORE:    And let's show this video, please.

11:21:26    4   Q.   (By Mr. Moore)      Plaintiff's Exhibit 146, how does this

11:21:27    5   illustrate your testimony?

11:21:28    6   A.   Okay.     So I'm -- I'm looking at my own cards and I'm

11:21:31    7   looking at what I have, and now I have enough cards to --

11:21:34    8   to level it.      So I got enough cards from Voxel for my

11:21:37    9   Skeleton.      And now I hit upgrade, and I end up with a new

11:21:42   10   card that's now has changed from a Level 8 to a Level 9

11:21:46   11   with new parameters.

11:21:47   12   Q.   All right.     And so it looks like in this video you had

11:21:51   13   to decide to upgrade and pay gold to do it; is that right?

11:21:56   14   A.   Yes.

11:21:56   15   Q.   Does the fact that you have to decide to do the upgrade

11:21:59   16   and decide to pay the gold prevent infringement of this

11:22:03   17   claim element?

11:22:03   18   A.   No.     You still met the language in the claim.        This is

11:22:07   19   an additional requirement, but the claim just requires you

11:22:10   20   to have met a condition.

11:22:12   21               So the condition that was met is I have enough

11:22:15   22   cards to upgrade.        The fact that there is an additional

11:22:18   23   condition in the game, you know, to make money, you have to

11:22:21   24   use gold and you can use real money to get gold, that

11:22:24   25   doesn't get you out of infringement.
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 118 of 136 PageID #:
                                       17990                                         406



11:22:27    1   Q.   And so what is your conclusion then on Element f of

11:22:34    2   Claims 1 and 7?

11:22:35    3   A.   That it -- that Supercell infringes Element f of

11:22:39    4   Claims 1 and 7.

11:22:40    5   Q.   All right.    And then Element g -- I think this is our

11:22:45    6   last element -- 1 and 7; is that right?

11:22:50    7   A.   Yes.

11:22:50    8   Q.   All right.    And what does Element g require?

11:22:52    9   A.   For notifying the device of the second user that the

11:23:00   10   first object is transferred or that the second object is

11:23:03   11   granted.

11:23:03   12   Q.   How does Supercell infringe this claim element?

11:23:05   13   A.   So we -- you saw when I asked for cards and I got a

11:23:10   14   card from Voxel -- in this case, I was the second user --

11:23:13   15   and I got those objects -- I got the Skeleton cards that I

11:23:18   16   wanted, and Voxel selected to send me those cards.            Then I

11:23:24   17   get a notification.

11:23:25   18               So that notification and the green arrows that

11:23:28   19   tell me I can upgrade all meets the claim language of

11:23:31   20   notifying the device that the first object is transferred.

11:23:34   21   Q.   And so what is your opinion as to Element g?

11:23:39   22   A.   It is infringed by Supercell.

11:23:41   23   Q.   Now, did you also look at source code relevant to the

11:23:49   24   '655 donation patent?

11:23:49   25   A.   I did.
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 119 of 136 PageID #:
                                       17991                                         407



11:23:50    1   Q.   All right.    And are these -- what is shown here on this

11:23:53    2   slide?

11:23:53    3   A.   So when we have source code printed on paper, every

11:23:56    4   paper of source code has a number on it.          It's a unique

11:24:01    5   number so we keep track.        They're called Bates numbers.

11:24:05    6               So this is the -- so this means I have a piece of

11:24:08    7   paper that's No. 10 with this whole variable or this whole

11:24:14    8   label.      And now I have like pages from Page 84 to Page 101.

11:24:21    9   So it's a counter that court systems use to kind of tag

11:24:25   10   documents.

11:24:25   11               And with source code, they are tagged with

11:24:31   12   SUPERCELL-SC, which stands for source code.           So it's a way

11:24:31   13   to keep track of what's printed.        And you refer to

11:24:35   14   documents.      Unlike books that have their own page numbers,

11:24:37   15   we create page numbers for documents.

11:24:39   16   Q.   And this is from Plaintiff's Exhibit 591 and 593 --

11:24:39   17   A.   Yes.

11:24:42   18   Q.   -- is that correct?

11:24:44   19               All right.   Now, is this all the source code that

11:24:45   20   you looked at for Clash Royale, or just a portion of it?

11:24:48   21   A.   No, this is a portion that's relevant for the opinions

11:24:50   22   here.

11:24:51   23   Q.   All right.    Thank you.

11:24:51   24               Now -- now that we've walked through Claims 1 and

11:24:55   25   7, let's -- let's take them one at a time, and I'll start
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 120 of 136 PageID #:
                                       17992                                         408



11:24:57    1   with No. 7.

11:24:58    2               Do you need to show anything more to show that

11:25:01    3   Supercell infringes Claim 7?

11:25:03    4   A.   No.

11:25:03    5   Q.   What about Claim 5?

11:25:06    6   A.   We need to walk through Claim 5 because we haven't yet.

11:25:10    7   Q.   Okay.    And is this all of Claim 5 right here?

11:25:12    8   A.   Yes.

11:25:12    9   Q.   What does it require?

11:25:13   10   A.   The server, according to Claim 1:        Wherein the

11:25:17   11   condition for granting the second object includes a

11:25:20   12   condition relating to the number of or types of objects

11:25:24   13   which have been transferred to the second user.

11:25:27   14   Q.   How does Supercell infringe Claim 5?

11:25:29   15   A.   So we've already shown that Supercell infringes all the

11:25:32   16   elements of Claim 1.     And so for the additional limitation,

11:25:36   17   we've already shown actually that the condition is met when

11:25:39   18   you have enough cards or a certain number of cards or the

11:25:42   19   type of cards.

11:25:43   20               So the condition in Claim 5 is already met.         We've

11:25:49   21   already shown it in the video, the way we upgrade cards.

11:25:53   22   If you have enough and you've received enough, you can

11:25:57   23   upgrade it.

11:25:57   24   Q.   Enough cards?

11:25:59   25   A.   Yes.
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 121 of 136 PageID #:
                                       17993                                         409



11:25:59    1   Q.   All right.    And what are you showing here on this next

11:26:02    2   slide?

11:26:02    3   A.   So I'm -- I'm showing the same video, the same screen

11:26:05    4   that we saw that I was able to upgrade my card because I

11:26:08    5   received enough.     And then the counter starts again where

11:26:12    6   now I need another 800 cards to go up one more level.

11:26:17    7   Q.   But you've already had the number of cards it took to

11:26:20    8   get to this level?

11:26:21    9   A.   Yes.

11:26:22   10   Q.   All right.    Okay.   So what is your opinion as to

11:26:25   11   Claim 5 of the '655 patent?

11:26:26   12   A.   That Claim 5 is infringed by Supercell.

11:26:30   13   Q.   And does that complete your analysis -- other than the

11:26:34   14   source code that we'll look at a bit later, does that

11:26:38   15   complete your analysis as to the '655 donation patent?

11:26:41   16   A.   Yes.

11:26:41   17   Q.   What's the last patent that we are going to go through?

11:26:43   18   A.   The '873.

11:26:45   19   Q.   And, again, what game does the '873 patent -- I'm

11:26:51   20   sorry.

11:26:51   21               What game infringes the '873 patent?

11:26:55   22   A.   We're going to be looking at Brawl Stars.

11:26:56   23   Q.   All right.    And what is the summary of your opinions

11:27:02   24   for the '873 patent?

11:27:03   25   A.   So I'm going to show that Supercell infringes Claims 8
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 122 of 136 PageID #:
                                       17994                                         410



11:27:08    1   and 10 of the '873 shooting patent through Brawl Stars.

11:27:15    2   Q.   Are those claims independent or dependent or a mix?

11:27:19    3   A.   So Claim 8 is independent, and Claim 10 is independent.

11:27:26    4   Q.   They're both independent?

11:27:28    5   A.   Yes.

11:27:29    6   Q.   All right.

11:27:29    7               MR. MOORE:   Go to the next slide.      Thank you.

11:27:31    8   Q.   (By Mr. Moore)      And so how have you chosen to organize

11:27:34    9   your presentation about these claims and their infringement

11:27:36   10   by Supercell?

11:27:37   11   A.   Right.    So Claim 8 is a system claim -- what we call a

11:27:42   12   system claim.     It's referring to a game system.         And the

11:27:47   13   game system here would be the Supercell servers and the

11:27:50   14   phones running the Supercell software, each running the

11:27:55   15   games.

11:27:55   16               Claim 10 is a method claim.     It's a shooting game

11:28:01   17   control method which is executed and so on when a terminal

11:28:04   18   device does the -- plays the game.

11:28:09   19               And so the evidence is going to be the same for

11:28:11   20   both.    The analysis is going to be similar.         And so we're

11:28:14   21   going to be walking through Claims 8 and Claims 10 also in

11:28:18   22   parallel.

11:28:18   23   Q.   And how does Supercell itself infringe these claims?

11:28:20   24   A.   It infringes -- Supercell infringes because they own

11:28:25   25   and operate the servers.       They also direct the -- the
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 123 of 136 PageID #:
                                       17995                                         411



11:28:32    1   servers direct how the games operate on the phones, and so

11:28:36    2   you have -- when we look at the -- the actual language, you

11:28:42    3   need to have a terminal device -- this is the phone -- a

11:28:44    4   display configured to display game content -- and we're

11:28:48    5   going to see the game running on the phone -- and a touch

11:28:52    6   panel.

11:28:52    7               So the phones have a touchscreen, provided

11:28:56    8   integral with the display, and the game -- the server

11:29:00    9   apparatus -- that's the Supercell servers that we saw are

11:29:04   10   on the East Coast and on the West Coast -- configured to be

11:29:08   11   connected to the terminal device.        So the servers are

11:29:10   12   connected to the phones via a network.          They're connected

11:29:14   13   through the Internet, wherein the terminal device includes

11:29:19   14   first circuitry configured to, and then that will take us

11:29:22   15   to the second limitation.

11:29:24   16   Q.   Does Supercell itself use the game system that it --

11:29:28   17   that is recited here?

11:29:29   18   A.   Yes.

11:29:30   19   Q.   And how does it do that?

11:29:32   20   A.   Because the -- the servers control actually your --

11:29:37   21   when you're playing on Brawl Stars, the servers are

11:29:41   22   constantly making sure that whether you can actually shoot

11:29:44   23   or not or whether your player is dead or not, and all that

11:29:47   24   information is determined by the server and sent to the

11:29:50   25   phone.
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 124 of 136 PageID #:
                                       17996                                         412



11:29:50    1   Q.   And does Supercell control this system through its

11:29:55    2   operation of the servers and the software in the phones?

11:29:57    3   A.   Yes.    So they own and they operate them and they're in

11:30:02    4   the U.S.

11:30:02    5   Q.   And does Supercell receive any benefits from the

11:30:05    6   operation of this game system that's recited here?

11:30:08    7   A.   Yes.    So they -- they -- they make money from all the

11:30:12    8   microtransactions.     So the game itself, you download for

11:30:16    9   free.   But you need to -- you can use real money to then

11:30:19   10   unlock additional players and unlock costumes and unlock

11:30:24   11   power-ups and unlock accessories.        And so they make a lot

11:30:28   12   of money from those additional transactions, as we saw in

11:30:32   13   the opening.

11:30:32   14   Q.   Does Supercell itself perform the shooting game control

11:30:36   15   method that's recited in Claim 10?

11:30:41   16   A.   Yes, because the game -- the shooting controls -- the

11:30:43   17   user moves their fingers on the touchscreen, but the

11:30:47   18   controls are -- the input is from the user, but the game is

11:30:54   19   Supercell's game.

11:30:55   20   Q.   And what controls the -- the game itself?

11:30:58   21   A.   So the -- the controller, but you have the processor

11:31:01   22   and the server that controls the game, and the user works

11:31:04   23   with the interface.     And we'll -- we'll walk through how

11:31:08   24   the virtual controls appear on the screen.

11:31:11   25   Q.   Okay.    So in view of all of that, what is your
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 125 of 136 PageID #:
                                       17997                                         413



11:31:14    1   opinion -- whoops, I'm sorry, I skipped over this.

11:31:17    2               We have a video, I think, that -- that illustrates

11:31:22    3   some of how the game starts up; is that right?

11:31:24    4   A.   Yes.

11:31:24    5   Q.   And this is from Plaintiff's Exhibit 139?

11:31:27    6   A.   Yes.

11:31:27    7               MR. MOORE:   Can we play this video, please?

11:31:29    8   Q.   (By Mr. Moore)      And tell us how it illustrates your

11:31:31    9   testimony.

11:31:34   10   A.   So when you hit play, the game is going to be searching

11:31:37   11   for players.     And it says, found six players, because this

11:31:41   12   is three against three.       So this is showing that you do

11:31:43   13   have a game that's connected to the server.           The server has

11:31:46   14   found the other players.       And then you're going to control

11:31:49   15   your character.     This is the character in green.         We'll

11:31:52   16   walk through that.

11:31:53   17               But what I'm showing here is that you've -- the

11:31:58   18   game is connected to the server, and the server controls

11:32:01   19   the game.     And the server controls and locates the other

11:32:06   20   players, and you're connected through the Internet to play

11:32:07   21   the game.

11:32:08   22   Q.   So you're controlling the player in green --

11:32:11   23   A.   Yes.

11:32:11   24   Q.   -- Voxel with your thumbs?

11:32:15   25   A.   Yes.    So my left thumb generates -- when I put my thumb
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 126 of 136 PageID #:
                                       17998                                         414



11:32:20    1   on the screen, I get this blue button and it becomes like a

11:32:24    2   virtual controller.     So if I go up, down, left, right, I

11:32:28    3   can move my player with my left thumb.

11:32:29    4              With my right thumb, I get the red button on the

11:32:33    5   right, and I use that when I -- when I press it, I get the

11:32:38    6   cone.     And when I drag it up, down, left, I control the

11:32:42    7   aiming.     So the cone will follow the direction of my thumb

11:32:52    8   to play the game.

11:32:53    9   Q.   And the other players you see, who is operating those

11:32:57   10   other players?

11:32:57   11   A.   So the other five players, they're each playing on

11:33:00   12   their own phone.     That information is sent to the server.

11:33:04   13   And the server then will send that information to my phone

11:33:09   14   so I can see what the other players are doing.           So the

11:33:11   15   phone controls the other five players on my phone, and it

11:33:18   16   controls if I can shoot or not.

11:33:20   17   Q.   You said the phone controls?

11:33:21   18   A.   Sorry.   The server controls the -- the -- so each

11:33:24   19   player sends their information to the server, and then on

11:33:27   20   my phone, the server will communicate with my phone and

11:33:33   21   will control the other five players so I can see what the

11:33:37   22   three enemies are doing.      I can see what my two teammates

11:33:41   23   are doing because of information controlled by the server.

11:33:43   24   Q.   And so what is your opinion as to the preambles of

11:33:47   25   Claims 8 and 10 of the '873 patent?
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 127 of 136 PageID #:
                                       17999                                         415



11:33:49    1   A.   That Supercell infringes the 8 and 10 preambles.

11:33:56    2   Q.   All right.    Let's look at Element a of the '873 patent.

11:33:59    3   What does this element require?

11:34:00    4   A.   You need to identify a first touch operation on the

11:34:07    5   touch panel.

11:34:08    6   Q.   And has the Court entered a claim construction for any

11:34:11    7   words in this element?

11:34:11    8   A.   Yes.

11:34:13    9   Q.   What is that construction?

11:34:15   10   A.   For touch operation, it means operation that involves

11:34:22   11   the user's finger or other object, such as a stylus, on the

11:34:28   12   touch panel.

11:34:28   13   Q.   Did you apply the Court's claim construction in your

11:34:32   14   infringement analysis?

11:34:33   15   A.   Yes.

11:34:33   16   Q.   And why does Supercell infringe Element a of 8 and 10?

11:34:38   17   A.   So the -- once the Court gives us a construction, we

11:34:44   18   have to use that construction.        And the construction just

11:34:46   19   says for touch operation.      It's an operation that involves

11:34:50   20   the finger.     So any operation that involves the finger or a

11:34:55   21   stylus on the touchscreen would meet the -- what we mean by

11:35:00   22   touch operation.

11:35:00   23               So it doesn't just have to mean touch because it

11:35:04   24   has to meet the meaning of operation.         So the first touch

11:35:08   25   operation is actually the touch and drag.          So there's -- we
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 128 of 136 PageID #:
                                       18000                                         416



11:35:10    1   call it touch, but there's a couple different ways you

11:35:13    2   implement touch, like you can touch, you can drag, you can

11:35:16    3   untouch.

11:35:17    4              So for the first touch it's the touch and drag

11:35:23    5   that will meet the first touch operation required.

11:35:25    6   Q.   And could you just give us a little background on how,

11:35:29    7   you know, these touch-sensitive screens work to be able to

11:35:32    8   identify, you know, whether I'm just tapping or double

11:35:36    9   tapping or dragging or -- or, you know, operations like

11:35:39   10   that?

11:35:39   11   A.   Right.   So the -- the -- those are called capacitive

11:35:44   12   screens, and what that means is the screen is fixed.             We

11:35:48   13   used to have screens before that that actually moved a

11:35:50   14   little bit, and you actually physically pressed where there

11:35:53   15   was two layers and you made contact.

11:35:55   16              These capacitive screens are much better, and you

11:35:59   17   have to -- actually there is an electric field that's going

11:36:03   18   in the -- on the screen.      This is why if you're wearing

11:36:07   19   gloves, and you -- you touch, sometimes it doesn't happen,

11:36:09   20   you have to have a discharge, an electricity discharge from

11:36:12   21   your finger when you touch the screen.

11:36:17   22              And so the screen have become able to detect more

11:36:20   23   than one touch, and they can -- they can detect a tap, they

11:36:26   24   can detect a double tap.      What makes it a double tap is the

11:36:29   25   interval between the first tap and the second tap versus
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 129 of 136 PageID #:
                                       18001                                         417



11:36:32    1   just tapping once and tapping again.

11:36:34    2            They can detect when you touch and you hold.             They

11:36:37    3   can detect when you drag.      So anytime you're moving your

11:36:41    4   finger, the capac -- the capacitance is changing, and the

11:36:46    5   controller measures that disruption and the electromagnetic

11:36:51    6   field, and can then translate that to an X and Y coordinate

11:36:54    7   of one or more fingers on the screen.

11:36:59    8            And there's a lot of source code, both that are

11:37:01    9   provided by the manufacturers of the phone and by the

11:37:04   10   people developing games.      So they don't have to build

11:37:07   11   everything from scratch, but the source code for the games

11:37:12   12   will then use what's provided to them in terms of how the

11:37:16   13   phone's hardware works.

11:37:18   14            And then you will see commands in the source code

11:37:21   15   that say, okay, now I want to do a touch release.            Now I'm

11:37:25   16   going to do a touch and drag.       Now I'm going to do this

11:37:29   17   operation and look for it.       And when you see it implement a

11:37:34   18   certain functionality.

11:37:35   19   Q.   Okay.   Thank you.

11:37:37   20            Let's show this video, which is also Plaintiff's

11:37:43   21   Exhibit 139.    And I -- I think you got into this a little

11:37:47   22   bit a moment ago.     But I -- I'd like to ask you to identify

11:37:51   23   specifically this time of all the touching you're doing on

11:37:54   24   the screen, what is the first touch operation in Element a?

11:37:59   25            MR. MOORE:    Please play the video.
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 130 of 136 PageID #:
                                       18002                                         418



11:38:00    1   Q.   (By Mr. Moore)     And please let us know when you'd like

11:38:04    2   to pause it to illustrate that?

11:38:05    3   A.   So I hit play, the game searches, loads.          If I win, I

11:38:13    4   get 10 gems -- or I need to find 10 gems to win.

11:38:17    5              Now -- okay.     Now, you see if you look at my right

11:38:22    6   thumb, my right thumb will -- the cone will follow my right

11:38:27    7   thumb.     So I will press and drag and as I drag my finger --

11:38:29    8              THE COURT:     Just a minute.

11:38:30    9              MR. SACKSTEDER:     Objection, Your Honor.

11:38:30   10              THE COURT:     What's your objection, counsel?

11:38:32   11              MR. SACKSTEDER:     This appears to be outside the

11:38:35   12   scope of his expert report, and appears even to be

11:38:40   13   contradictory to his expert report.

11:38:44   14              THE COURT:     Well, it can't both contradict and be

11:38:47   15   outside of.     Which is it going to be?

11:38:49   16              MR. SACKSTEDER:     Well, I think his -- what he's

11:38:52   17   saying right now is -- is not in his expert report.

11:38:55   18              THE COURT:     All right.   Mr. Moore, do you want to

11:38:58   19   respond?

11:38:58   20              MR. MOORE:     Yes, I -- I would be happy to,

11:39:00   21   Your Honor.

11:39:00   22              I believe -- I've got notes here, and I believe it

11:39:05   23   is at least at Paragraph 308 through 311 of his opening

11:39:12   24   report.     It may well be other places, but that's the first

11:39:15   25   note I have.
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 131 of 136 PageID #:
                                       18003                                         419



11:39:25    1            There also was a supplemental report following the

11:39:28    2   Court's claim construction order.        And I believe -- yes,

11:39:35    3   I've got a copy of that.

11:39:36    4            THE COURT:    Let me ask you this:        How much

11:39:37    5   additional direct examination do you have of this witness?

11:39:39    6            MR. MOORE:    We have to finish the '873, which will

11:39:45    7   take another 10, 15 minutes, I think.         And then there's a

11:39:48    8   couple of short sections, Your Honor, relating to indirect

11:39:53    9   infringement, and a couple of -- of minor things.

11:39:54   10            THE COURT:    Just -- just give me your best

11:39:57   11   estimate on time.

11:39:58   12            MR. MOORE:    Oh, I'm sorry.      30, 35 minutes.

11:40:01   13            THE COURT:    Okay.    Well, it's 20 minutes until

11:40:03   14   12:00.   We will recess for lunch at this point, and I will

11:40:06   15   take this objection up with counsel over the break, and

11:40:10   16   then we'll finish with this witness after we return from

11:40:14   17   lunch.

11:40:14   18            Ladies and gentlemen of the jury, if you'll take

11:40:16   19   your notebooks with you to the jury room, the clerk's

11:40:20   20   office has advised me that your lunch is there waiting on

11:40:23   21   you.

11:40:24   22            As I said, it's 20 minutes until 12:00.           We will

11:40:32   23   do our best to reconvene at 12:30.

11:40:35   24            Follow all the instructions I've given you,

11:40:37   25   including, of course, not to discuss the case with each
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 132 of 136 PageID #:
                                       18004                                         420



11:40:39    1   other.   Enjoy your lunch, and we'll be back at that time to

11:40:42    2   continue.

11:40:43    3            COURT SECURITY OFFICER:       All rise.

11:40:43    4            THE COURT:    The jury is excused for lunch.

11:40:46    5            (Jury out.)

11:41:07    6            THE COURT:    Be seated, please.

11:41:08    7            Is this something you need some time to put

11:41:12    8   together to show me your support for why you believe the

11:41:15    9   objection is unfounded, or is this something you have

11:41:18   10   available that you can show me?

11:41:20   11            MR. MOORE:    I would appreciate a little time, but

11:41:22   12   I'd also appreciate knowing a little more of the basis of

11:41:25   13   the objection because I think he's just testifying that the

11:41:29   14   first touch operation is the press and drag, and that --

11:41:32   15   that is throughout his expert report.         In fact, was the

11:41:35   16   issue, the debate on claim construction that he

11:41:39   17   supplemented after.

11:41:39   18            THE COURT:    I think that's a fair question.

11:41:41   19            Mr. Sacksteder, can you restate your objection

11:41:44   20   with as much precision as possible, please?

11:41:46   21            MR. SACKSTEDER:     Paragraph 308 of Dr. Akl's

11:41:49   22   report, it says --

11:41:50   23            THE COURT:    You're going to have to speak up, sir.

11:41:51   24            MR. SACKSTEDER:     I apologize, Your Honor.

11:41:53   25            THE COURT:    308 of which report?        There are
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 133 of 136 PageID #:
                                       18005                                         421



11:41:56    1   multiple reports.

11:41:57    2           MR. SACKSTEDER:        Dr. Akl's opening report.

11:41:58    3           THE COURT:     Okay.

11:41:59    4           MR. SACKSTEDER:        In the 070 case.

11:42:01    5           It says:     The player must touch and hold the red

11:42:04    6   control or button on the right side of the screen.            And

11:42:06    7   he's talking about the first touch operation being

11:42:09    8   identified on the touch panel.        This interaction by the

11:42:13    9   player with the touch panel on the mobile device to attack

11:42:16   10   another player meets this limitation.

11:42:23   11           THE COURT:     All right.     And in light of that, your

11:42:25   12   objection is?

11:42:26   13           MR. SACKSTEDER:        Is that he is going on to say

11:42:28   14   that dragging meets the limitation.

11:42:31   15           MR. MOORE:     Your Honor, I think I may see the

11:42:32   16   confusion.   I mean, these are -- I think -- well, actually

11:42:36   17   I'm not sure I do see it after all.

11:42:39   18           He talks about touch and hold, and then he talks

11:42:42   19   about dragging is also included.        And then in the

11:42:45   20   supplemental report -- I just had it, I'm sorry,

11:42:51   21   Your Honor -- I mean, he's talking about the same thing,

11:43:00   22   touching and holding, and that it includes all the

11:43:03   23   interactions, including dragging, which -- which requires

11:43:07   24   to be -- in accordance with that, there's also a source

11:43:10   25   code analysis that I haven't had time to deal with, later
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 134 of 136 PageID #:
                                       18006                                         422



11:43:14    1   in the report --

11:43:14    2           THE COURT:     All right.     Tell me which paragraphs

11:43:16    3   in which reports you're talking about --

11:43:18    4           MR. MOORE:     Certainly.

11:43:19    5           THE COURT:     -- Mr. Moore.

11:43:21    6           MR. MOORE:     The element that we're talking about

11:43:24    7   here today is at Paragraphs 308 through 311 of the original

11:43:29    8   report and Paragraphs 23 and 24 of the supplemental report.

11:43:32    9           And then he also types some -- cites some

11:43:35   10   deposition testimony, but then there's -- in addition to

11:43:37   11   that, there's some source code analysis.          For example, in

11:43:43   12   444 of the original report, as well as 445 -- really, 445

11:43:50   13   through 446.

11:43:54   14           And then I'm just checking if there's any

11:43:56   15   supplemental source code -- not there.          But then we have

11:44:00   16   the second supplemental report I have at my fingertips.

11:44:07   17   And I'll have to just check him.        I don't know if there's

11:44:10   18   anything in the second report or not.         I'd have to check

11:44:13   19   that.

11:44:13   20           THE COURT:     All right.     Do you have a response to

11:44:15   21   that, Mr. Sacksteder?

11:44:16   22           MR. SACKSTEDER:      I haven't had the chance to look

11:44:17   23   at the supplemental report that you're --

11:44:18   24           THE COURT:     Well, it looks like to me

11:44:21   25   Paragraph 309 of the original report covers the dragging,
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 135 of 136 PageID #:
                                       18007                                         423



11:44:24    1   as well as the touching.       And as I understand your

11:44:31    2   objection, that would lead me to -- to overrule it.

11:44:35    3           If there's -- if there's additional substance to

11:44:39    4   the objection, I'm happy to take it up with you.            But at

11:44:42    5   this point, it appears to me, as I heard the objection,

11:44:48    6   it's covered by that particular section and the surrounding

11:44:52    7   sections of his report.

11:44:54    8           So I'm going to -- without more, I'm going to

11:44:56    9   overrule the objection.      I'll assess the time this has

11:44:58   10   taken to the Defendant.      And my clerks can give both sides

11:45:05   11   an update over the noon hour with regard to your time.

11:45:08   12           Mr. Moore, this witness has been on the stand more

11:45:10   13   than three and a half hours.

11:45:11   14           MR. MOORE:     Okay.

11:45:11   15           THE COURT:     I'm sure you're aware of that.

11:45:13   16           MR. MOORE:     Yes, I am, Your Honor.        Thank you.

11:45:14   17           THE COURT:     Because you told me an hour and a half

11:45:17   18   to two hours before we started, so...

11:45:19   19           MR. MOORE:     I did, and, obviously, I was woefully

11:45:22   20   under on that.

11:45:23   21           THE COURT:     I just want you to be aware of where

11:45:25   22   you stand.

11:45:26   23           MR. MOORE:     I appreciate it.       This is obviously

11:45:27   24   extremely important to our case, and so we've chosen to

11:45:31   25   invest the time to make sure that we're clear.
    Case 2:19-cv-00070-JRG-RSP Document 482 Filed 09/18/20 Page 136 of 136 PageID #:
                                       18008                                         424



11:45:34    1              THE COURT:   You don't need to justify it.         I just

11:45:37    2   want you to be aware.

11:45:38    3              MR. MOORE:   Thank you.    I appreciate it.

11:45:41    4              THE COURT:   All right.    Counsel, we stand in

11:45:43    5   recess until 12:30 for lunch.

11:46:45    6              (Recess.)

            7

            8                            CERTIFICATION

            9

           10              I HEREBY CERTIFY that the foregoing is a true and

           11   correct transcript from the stenographic notes of the

           12   proceedings in the above-entitled matter to the best of my

           13   ability.

           14

           15

           16    /S/ Shelly Holmes                             9/11/2020
                SHELLY HOLMES, CSR, TCRR                       Date
           17   OFFICIAL REPORTER
                State of Texas No.: 7804
           18   Expiration Date: 12/31/20

           19

           20

           21

           22

           23

           24

           25
